 



EXHIBIT 10.43
Execution Version
REVENUE INTEREST FINANCING AND WARRANT PURCHASE AGREEMENT
Dated as of January 28, 2008
between
ARTES MEDICAL, INC.,
and
COWEN HEALTHCARE ROYALTY PARTNERS, L.P.

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
            ARTICLE I DEFINITIONS     1  
Section 1.01
  Definitions     1   ARTICLE II ASSIGNMENT OF REVENUE INTEREST AND WARRANT    
14  
Section 2.01
  Assignment     14  
Section 2.02
  Payments by the Company     14  
Section 2.03
  Assignment Advance     15  
Section 2.04
  No Assumed Obligations     15   ARTICLE III REPRESENTATIONS AND WARRANTIES OF
THE COMPANY     15  
Section 3.01
  Organization     16  
Section 3.02
  Corporate Authorization     16  
Section 3.03
  Governmental Authorization     16  
Section 3.04
  Ownership     16  
Section 3.05
  Subsidiaries and Capitalization     17  
Section 3.06
  Financial Statements     18  
Section 3.07
  No Undisclosed Liabilities     18  
Section 3.08
  Litigation     18  
Section 3.09
  Compliance with Laws     18  
Section 3.10
  Conflicts     19  
Section 3.11
  Subordination     19  
Section 3.12
  Intellectual Property     19  
Section 3.13
  Regulatory Approval     23  
Section 3.14
  Material Contracts     24  
Section 3.15
  Place of Business     24  
Section 3.16
  Broker’s Fees     24  
Section 3.17
  Insurance     24  
Section 3.18
  Solvency     24  
Section 3.19
  Other Information     25   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CHRP  
  25  
Section 4.01
  Organization     25  
Section 4.02
  Authorization     25  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
Section 4.03
  Broker’s Fees     25  
Section 4.04
  Conflicts     25   ARTICLE V COVENANTS     26  
Section 5.01
  Consents and Waivers     26  
Section 5.02
  Access; Information     26  
Section 5.03
  Material Contracts     27  
Section 5.04
  Confidentiality; Public Announcement     27  
Section 5.05
  Security Agreement     28  
Section 5.06
  Further Assurance     28  
Section 5.07
  Put Option; Step-Down Option     29  
Section 5.08
  Remittance to and from the Collection Accounts     30  
Section 5.09
  License Agreements     32  
Section 5.10
  Intellectual Property     32  
Section 5.11
  Negative Covenants     33  
Section 5.12
  Future Agreements     33  
Section 5.13
  Insurance     33  
Section 5.14
  Notice     34  
Section 5.15
  Use of Proceeds     34   ARTICLE VI THE CLOSING; CONDITIONS TO CLOSING     35
 
Section 6.01
  Closing     35  
Section 6.02
  Conditions Applicable to CHRP     35  
Section 6.03
  Conditions Applicable to the Company     37   ARTICLE VII TERMINATION     37  
Section 7.01
  Termination Date     37  
Section 7.02
  Effect of Termination     37   ARTICLE VIII MISCELLANEOUS     38  
Section 8.01
  Survival     38  
Section 8.02
  Future Equity Offerings     38  
Section 8.03
  Notices     38  
Section 8.04
  Successors and Assigns     39  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
Section 8.05
  Indemnification     40  
Section 8.06
  Independent Nature of Relationship     41  
Section 8.07
  Tax     41  
Section 8.08
  Entire Agreement     42  
Section 8.09
  Amendments; No Waivers     42  
Section 8.10
  Interpretation     42  
Section 8.11
  Headings and Captions     43  
Section 8.12
  Counterparts; Effectiveness     43  
Section 8.13
  Severability     43  
Section 8.14
  Expenses; Attorneys Fees     43  
Section 8.15
  Governing Law; Jurisdiction     43  
Section 8.16
  Waiver of Jury Trial     44  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Form of Assignment of Revenue Interest
Exhibit B(1)
  —   Form of Comerica Deposit Agreement
Exhibit B(2)
      Form of JPMorgan Deposit Agreement
Exhibit C
  —   Form of Investor Rights Agreement
Exhibit D
  —   Form of Note and Warrant Purchase Agreement
Exhibit E
  —   Form of Revenue Interest Security Agreement
Exhibit F
  —   Form of Second Warrant
Exhibit G
  —   Legal Opinion of Heller Ehrman LLP (transaction opinion)
Exhibit H
  —   Legal Opinion of Heller Ehrman LLP (IP opinion)

-iv-



--------------------------------------------------------------------------------



 



REVENUE INTEREST FINANCING AND WARRANT PURCHASE AGREEMENT
     This REVENUE INTEREST FINANCING AND WARRANT PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is made
and entered into as of January 28, 2008 by and between Artes Medical, Inc., a
Delaware corporation, (the “Company”), and Cowen Healthcare Royalty Partners,
L.P., a Delaware limited partnership (“CHRP”).
     WHEREAS, the Company wishes to assign, convey and transfer to CHRP, and
CHRP wishes to accept the assignment, conveyance, and transfer from the Company,
the Revenue Interest (as hereinafter defined), upon and subject to the terms and
conditions hereinafter set forth; and
     WHEREAS, as further inducement to enter into this Agreement, the Company
wishes to issue to CHRP, and CHRP wishes to accept from the Company, the Second
Warrant (as hereinafter defined).
     NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
     The following terms, as used herein, shall have the following meanings:
     “Additional Included Products” shall mean, as of any date of determination,
from October 1, 2007 through and until the end of the Term,
     (a) prior to the date that the payments received and retained (i.e., not
refunded pursuant to the true-up in Section 5.08(e) by CHRP) by CHRP under
Sections 2.02, 5.07(c) and 5.08 exceed *** Percent (***%) of the aggregate
amount paid by CHRP under Section 2.03, any products not internally developed
(including in-licensed or purchased) by the Company or its Affiliates that are
primarily used for or have an FDA-approved indication in the field of cosmetic,
aesthetic or dermatologic procedures or any other non-disease-modifying
cosmetic, aesthetic or dermatologic application including scar repair,
non-surgical chin and nose augmentation, facial trauma repair (e.g. orbital
tissue bulking) and treatment of HIV lipoatrophy, but, for the avoidance of
doubt, excluding non-aesthetic, non-cosmetic and non-dermatologic applications,
such as for the treatment of GERD, urinary incontinence, spinal disease/injury,
sleep apnea or any other non-cosmetic, non-aesthetic and non-dermatologic use
that would require a Regulatory Approval Application in the Territory assuming
that such applications are differentiated in terms of brand, formulation,
dosing, etc. to the extent that the products relating to such
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-1-



--------------------------------------------------------------------------------



 



applications are not substituted for or do not cannibalize the cosmetic,
aesthetic and dermatologic applications; and
     (b) from and after the date that the payments received and retained (i.e.,
not refunded pursuant to the true-up in Section 5.08(e) by CHRP) by CHRP under
Sections 2.02, 5.07(c) and 5.08 are at least *** Percent (***%) of the aggregate
amount paid by CHRP under Section 2.03, any products not internally developed
(including in-licensed or purchased) by the Company or its Affiliates that are
primarily used for or have an FDA-approved indication as a dermal or soft tissue
filler with: (i) an FDA-approved claim or data based on clinical trial results
published in the IFU or package insert, demonstrating semi-permanence (defined
as efficacy equal to or greater than 18 months), or (ii) manufactured with an
industry recognized non-resorbable component (e.g. PMMA), or (iii) a resorbable
component that is generally recognized by experts in the industry as providing
wrinkle correction or dermal or soft tissue filling for at least 18 months, but,
for the avoidance of doubt, excluding non-aesthetic, non-cosmetic and
non-dermatologic applications as described in clause (a) above.
     “Additional Intellectual Property” shall mean all proprietary information;
trade secrets; know-how; confidential information; inventions (whether
patentable or unpatentable and whether or not reduced to practice or claimed in
a pending patent application) and improvements thereto; Patents; registered or
unregistered trademarks, trade names, service marks, including all goodwill
associated therewith; registered and unregistered copyrights and all
applications thereof; in each case that are owned, controlled by, issued to,
licensed to, licensed by or hereafter acquired by or licensed by the Company or
its Subsidiaries, but excluding the Intellectual Property.
     “Affiliate” shall mean any Person that controls, is controlled by, or is
under common control with another Person. For purposes of this definition,
“control” shall mean (i) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.
     “Agreement” shall have the meaning set forth in the first paragraph hereof.
     “Applicable Percentage” shall mean, as of any date of determination, from
October 1, 2007 through and until the end of the Term,
     (a) prior to the date that the payments received and retained (i.e., not
refunded pursuant to the true-up in Section 5.08(e) by CHRP) by CHRP under
Sections 2.02, 5.07(c) and 5.08 exceed *** Percent (***%) of the aggregate
amount paid by CHRP under Section 2.03, the following:
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-2-



--------------------------------------------------------------------------------



 



     (i) with respect to Net Product Sales in the Territory of up to and
including *** dollars ($ *** ), *** percent (***%); and
     (iii) with respect to Net Product Sales in the Territory in excess of ***
dollars ($***), *** percent (***%);
     and
     (b) from and after the date that the payments received and retained (i.e.,
not refunded pursuant to the true-up in Section 5.08(e) by CHRP) by CHRP under
Sections 2.02, 5.07(c) and 5.08 are at least *** Percent (***%) of the aggregate
amount paid by CHRP under Section 2.03, *** percent (***%) of Net Product Sales
in the Territory.
     “Assignment of Revenue Interest” shall mean the Assignment of Revenue
Interest pursuant to which the Company shall assign, convey and transfer to CHRP
all of its rights and interests in and to the Revenue Interest, which Assignment
of Revenue Interest shall be substantially in the form of Exhibit A.
     “Audit Costs” shall mean, with respect to any audit of the books and
records of the Company and its Subsidiaries with respect to amounts payable or
paid under this Agreement, the out-of-pocket cost of such audit payable to third
parties, including all fees, costs and expenses incurred in connection
therewith.
     “Bankruptcy Event” shall mean the occurrence of any of the following:
          (i) the Company or any Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, relief
of debtors or the like, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its respective debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any portion of its assets, or the Company or any
Subsidiary shall make a general assignment for the benefit of its respective
creditors;
          (ii) there shall be commenced against the Company or any Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
which remains undismissed, undischarged or unbonded for a period of ninety
(90) Business Days;
          (iii) there shall be commenced against the Company or any Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against (A) all or
substantially all of its assets and/or (B) the Included Products or any
substantial portion of the Intellectual Property, which results in the entry of
an order for any such relief which shall not have been vacated, discharged,
stayed, satisfied or bonded pending appeal within ninety (90) Business Days from
the entry thereof;
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-3-



--------------------------------------------------------------------------------



 



          (iv) the Company shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above;
          (v) the Company shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its respective debts as they become due;
or
          (vi) the Company shall be in a financial condition at any time on or
after January 1, 2011 when the Company is not a “going concern,” such that the
sum of its debts is greater than the fair market value of its property at such
time.
     “Business Day” shall mean any day other than a Saturday, a Sunday, any day
which is a legal holiday under the laws of the State of New York, or any day on
which banking institutions located in the State of New York are required by law
or other governmental action to close.
     “Change of Control” shall mean:
          (i) the acquisition by any Person or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) of
beneficial ownership of any capital stock of the Company, if after such
acquisition, such Person or group would be the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors;
          (ii) the approval by the Company’s stockholders of a merger or
consolidation of the Company, with any other Person, other than a merger or
consolidation which would result in the Company’s voting securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the
Company’s voting securities or such surviving entity’s voting securities
outstanding immediately after such merger or consolidation;
          (iii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or any of its Subsidiaries of all or substantially all the assets of the
Company and its Subsidiaries taken as a whole (including, without limitation,
the Included Products) or the sale or disposition (whether by merger or
otherwise) of one or more Subsidiaries of the Company if substantially all of
the assets of the Company and its Subsidiaries taken as a whole are held by such
Subsidiary or Subsidiaries (including, without limitation, the Included
Products), except where such sale, lease, transfer, exclusive license or other
disposition is to a wholly owned Subsidiary of the Company; or
          (iv) the sale, lease, license, transfer or assignment (or any attempt
to do any of the foregoing) of all or any material portion of the Intellectual
Property or Regulatory Approvals for the Territory other than to a wholly owned
Subsidiary of the Company,
provided, however, that a transaction or series of transactions approved by the
Company’s board of directors in which the Company issues its equity securities
and/or rights to acquire its equity securities to raise funds in support of its
operations, shall not be deemed to be a Change of

-4-



--------------------------------------------------------------------------------



 



Control to the extent all equity securities and/or rights to acquire equity
securities issued pursuant to this sentence, when taken in the aggregate,
represent less than (i) forty-nine percent (49%) of the Company’s then
outstanding securities (determined on a fully-diluted, as if exercised, basis)
entitled to vote generally in the election of directors if all investors are
financial investors, or (ii) twenty percent (20%) of the Company’s then
outstanding securities (determined on a fully-diluted, as if exercised, basis)
entitled to vote generally in the election of directors if one or more investors
is a non-financial investor.
     “CHRP” shall have the meaning set forth in the first paragraph hereof.
     “CHRP Concentration Account” shall mean a segregated account in the name of
CHRP established for the benefit of CHRP and maintained at the Deposit Bank
pursuant to the terms of the JPMorgan Deposit Agreement and this Agreement. The
CHRP Concentration Account shall be the account into which the funds held in the
Joint Concentration Account which are payable to CHRP pursuant to this Agreement
are swept by the Deposit Bank in accordance with the terms of this Agreement and
the JPMorgan Deposit Agreement.
     “CHRP Indemnified Party” shall have the meaning set forth in Section 8.05.
     “Closing” shall have the meaning set forth in Section 6.01.
     “Closing Date” shall mean the date following the date hereof on which CHRP
fulfills its funding obligations pursuant to Section 6.03(d).
     “Collateral” shall mean the property included in the definition of
“Collateral” in the Revenue Interest Security Agreement.
     “Collection Accounts” shall mean collectively, that certain lockbox
account, that certain credit card account # ***      and that certain deposit
account # ***, each maintained at the Collection Bank pursuant to the Comerica
Deposit Agreement and this Agreement. Such lockbox and credit card accounts
shall be the accounts into which all payments made in respect of the sales of
the Included Products and the Additional Included Products are to be remitted.
Such deposit account shall be the account into which all amounts in such lockbox
and credit card accounts shall be swept on a daily basis.
     “Collection Bank” shall mean Comerica Bank.
     “Comerica Deposit Agreement” shall mean the Comerica Deposit and Account
Control Agreement entered into by the Collection Bank, the Company and CHRP,
substantially in the form of Exhibit B(1), pursuant to which, (i) the Collection
Accounts will be maintained, (ii) “control”, within the meaning of the UCC,
shall be established in favor of CHRP with respect to the Collection Accounts,
and (iii) funds will flow from the Collection Accounts to the Joint
Concentration Account.
     “Company” shall have the meaning set forth in the first paragraph hereof.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-5-



--------------------------------------------------------------------------------



 



     “Company Concentration Account” shall mean a segregated account in the name
of the Company established and maintained at the Collection Bank pursuant to the
terms of the Comerica Deposit Agreement and this Agreement. The Company
Concentration Account shall be the account into which the funds remaining in the
Joint Concentration Account after payment therefrom of the amounts payable to
CHRP pursuant to this Agreement are swept in accordance with the terms of this
Agreement and the JPMorgan Deposit Agreement.
     “Company Indemnified Party” shall have the meaning set forth in
Section 8.05.
     “Confidential Information” shall mean, as it relates to the Company and its
Affiliates and the Included Products, the Additional Included Products, the
Intellectual Property, the Additional Intellectual Property, confidential
business information, financial data and other like information (including
ideas, research and development, know-how, formulas, schematics, compositions,
technical data, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), client lists and tangible or intangible
proprietary information or material, or such other information that either party
identifies to the other as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential. Notwithstanding the foregoing definition,
Confidential Information shall not include information that (i) is already in
the public domain at the time the information is disclosed, (ii) thereafter
becomes lawfully obtainable from other sources, (iii) is disclosed in any
document filed with any Governmental Authority or (iv) is disclosed under
securities laws, rules and regulations applicable to the Company or CHRP, as the
case may be, or pursuant to the rules and regulations of any securities exchange
or trading system on which securities of the Company may be listed for trading.
     “Daily Amount” shall have the meaning set forth in Section 2.02(a)(ii).
     “Deposit Bank” shall mean JPMorgan Chase Bank, N.A. or such other bank or
financial institution approved by each of CHRP and the Company and a party to
any successor agreement to the JPMorgan Deposit Agreement.
     “Dispute” shall have the meaning set forth in Section 3.12(k).
     “Excluded Liabilities” shall have the meaning set forth in Section 2.04.
     “FDA” shall mean the United States Food and Drug Administration or any
successor federal agency thereto.
     “FDA Approval” shall mean approval by the FDA of the formulation,
manufacture, marketing, sale and distribution of the Included Products in the
Territory.
     “Financial Statements” shall mean the audited consolidated balance sheets
of the Company and its Subsidiaries at December 31, 2006, 2005 and 2004, and the
related audited consolidated statements of operations, stockholders’ equity and
cash flows of the Company and its Subsidiaries for the fiscal years ended
December 31, 2006, 2005 and 2004, and the unaudited consolidated balance sheet
of the Company and its Subsidiaries at September 30, 2007 and the related
unaudited consolidated statements of operations, stockholders’ equity and cash
flows of

-6-



--------------------------------------------------------------------------------



 



the Company and its Subsidiaries for the fiscal quarter ended September 30, 2007
and the accompanying footnotes thereto.
     “Fiscal Quarter” shall mean a calendar quarter.
     “Fiscal Year” shall mean a calendar year.
     “GAAP” shall mean generally accepted accounting principles in the United
States in effect from time to time.
     “Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including the Patent Office, the FDA, the United States National Institutes of
Health, or any other government authority in any country.
     “Included Products” shall mean, as of any date of determination, from
October 1, 2007 through and until the end of the Term,
          (a) prior to the date that the payments received and retained (i.e.,
not refunded pursuant to the true-up in Section 5.08(e) by CHRP) by CHRP under
Sections 2.02, 5.07(c) and 5.08 exceed    ***    Percent (***%) of the aggregate
amount paid by CHRP under Section 2.03, ArteFill®, and any improvements to
ArteFill® (including new formulations thereof and combination products thereto),
and any internally developed products that are primarily used for or have an
FDA-approved indication in the field of cosmetic, aesthetic or dermatologic
procedures or any other non-disease-modifying cosmetic, aesthetic or
dermatologic application, including scar repair, non-surgical chin and nose
augmentation, facial trauma repair (e.g. orbital tissue bulking) and treatment
of HIV lipoatrophy, but, for the avoidance of doubt, excluding non-aesthetic,
non-cosmetic and non-dermatologic applications, such as for the treatment of
GERD, urinary incontinence, spinal disease/injury, sleep apnea or any other
non-cosmetic, non-aesthetic and non-dermatologic use that would require a
Regulatory Approval Application in the Territory assuming that such applications
are differentiated in terms of brand, formulation, dosing, etc. to the extent
that the products relating to such applications are not substituted for or do
not cannibalize the cosmetic, aesthetic and dermatologic applications; and
          (b) from and after the date that the payments received and retained
(i.e., not refunded pursuant to the true-up in Section 5.08(e) by CHRP) by CHRP
under Sections 2.02, 5.07(c) and 5.08 exceed    ***    Percent (***%) of the
aggregate amount paid by CHRP under Section 2.03, ArteFill®, and any
improvements to ArteFill® (including new formulations thereof and combination
products thereto), and any internally developed products that are primarily used
for or have an FDA-approved indication as a dermal or soft tissue filler with:
(i) an FDA-approved claim or data based on clinical trial results published in
the IFU or package insert, demonstrating semi-
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-7-



--------------------------------------------------------------------------------



 



permanence (defined as efficacy equal to or greater than 18 months), or
(ii) manufactured with an industry recognized non-resorbable component (e.g.
PMMA), or (iii) a resorbable component that is generally recognized by experts
in the industry as providing wrinkle correction or dermal or soft tissue filling
for at least 18 months, but, for the avoidance of doubt, excluding
non-aesthetic, non-cosmetic and non-dermatologic applications as described in
clause (a) above.
     “Included Product Payments” with respect to the Included Products and the
Additional Included Products means, for any period of determination, the sum of
the following for such period: (i) the amounts actually received by the Company
or any of its Affiliates to a Third Party with respect to the sale of Included
Products and the Additional Included Products by the Company or any of its
Affiliates in the Territory, (ii) the amounts actually received by the Company
or any of its Affiliates from a Third Party retained by the Company to
distribute or sell the Included Products and/or the Additional Included Products
in the Territory (including any amounts actually received by the Company or its
Affiliates under License Agreements), and (iii) collections in respect of
write-offs or allowances for bad debts in respect of items described in the
preceding clauses (i) and (ii). For the avoidance of doubt and without
limitation of the foregoing, Included Product Payments shall include (A) all
amounts actually received by the Company or any of its Affiliates from a Third
Party in connection with any marketing, royalty or manufacturing arrangement
with respect to the Included Products or the Additional Included Products in the
Territory and (B) all amounts received in respect of any settlements, licenses
or cross-licenses of the Intellectual Property. For further avoidance of doubt,
Included Product Payments shall not include amounts paid by BioForm Medical Inc.
to the Company through the date of this Agreement pursuant to the Settlement and
License Agreement, dated October 31, 2005, and the Second License Agreement,
dated September 21, 2007.
     “Intellectual Property” shall mean all proprietary information; trade
secrets; know-how; confidential information; inventions (whether patentable or
unpatentable and whether or not reduced to practice or claimed in a pending
patent application) and improvements thereto; Patents; registered or
unregistered trademarks, trade names, service marks, including all goodwill
associated therewith; registered and unregistered copyrights and all
applications thereof; in each case that are owned, controlled by, issued to,
licensed to, licensed by or hereafter acquired by or licensed by the Company or
its Subsidiaries, in each case relating to, embodied by, covering or involving
the Use of the Included Products or the Additional Included Products in the
Territory.
     “Investor Rights Agreement” shall mean the Investor Rights Agreement
between CHRP and the Company substantially in the form of Exhibit C.
     “Joint Concentration Account” shall mean a segregated account in the name
of the Company, subject to a control agreement in favor of CHRP, established for
the benefit of the Company and CHRP and maintained at the Deposit Bank pursuant
to the terms of the JPMorgan Deposit Agreement and this Agreement. The Joint
Concentration Account shall be the account into which Collection Bank sweeps the
funds held in the deposit account described in the definition of “Collection
Accounts”.
     “JPMorgan Deposit Agreement” shall mean the Deposit and Account Control
Agreement entered into by a Deposit Bank, the Company and CHRP, substantially in
the form of Exhibit B(2), pursuant to which, (i) the Joint Concentration Account
and the CHRP Concentration Account shall be established, (ii) “control”, within
the meaning of the UCC, shall be established

-8-



--------------------------------------------------------------------------------



 



in favor of CHRP with respect to the Joint Concentration Account, and
(iii) funds will flow from the Collection Accounts into the Joint Concentration
Account and from the Joint Concentration Account into the CHRP Concentration
Account and the Company Concentration Account.
     “Knowledge” shall mean the actual knowledge of an officer of the Company
relating to a particular matter. Notwithstanding the foregoing, an officer of
the Company or any Affiliate thereof charged with responsibility for the aspect
of the business relevant or related to the matter at issue shall be deemed to
have knowledge of a particular matter if, in the prudent exercise of his or her
duties and responsibilities in the ordinary course of business, such officer
should have known of such matter.
     “License Agreement” shall mean any existing or future license, development,
commercialization, co-promotion, collaboration, distribution, manufacturing,
marketing or partnering agreement entered into by the Company or any of its
Affiliates relating to the Included Product in the Territory and/or under the
Intellectual Property.
     “Licensees” shall mean, collectively, the licensees, sublicensees or
distributors under the License Agreements; each a “Licensee”.
     “Liens” shall mean any lien, hypothecation, charge, instrument, license,
preference, priority, security agreement, security interest, interest, mortgage,
option, privilege, pledge, liability, covenant, order, tax, right of recovery,
trust or deemed trust (whether contractual, statutory or otherwise arising) or
any encumbrance, right or claim of any other person of any kind whatsoever
whether choate or inchoate, filed or unfiled, noticed or unnoticed, recorded or
unrecorded, contingent or non-contingent, material or non-material, known or
unknown.
     “Losses” shall mean collectively, any and all claims, damages, losses,
judgments, liabilities, costs and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding).
     “Material Adverse Change” shall mean, with respect to the Company, a
material adverse change in the business, operations, assets, or financial
condition of the Company and its Subsidiaries taken as a whole.
     “Material Adverse Effect” shall mean (i) the effect of a Material Adverse
Change, (ii) a material adverse effect on the validity or enforceability of any
of the Transaction Documents, (iii) a material adverse effect on the right of
the Company to perform any of its obligations under any of the Transaction
Documents, (iv) a material adverse effect on the rights or remedies of CHRP
under any of the Transaction Documents, (v) a material adverse effect on the
right of CHRP to receive the Revenue Interest, the First Warrant, the Second
Warrant or any payment due to CHRP arising under any Transaction Document,
(vi) a material adverse effect on the ability of the Company to Use the Included
Product in the Territory, or (vii) a right to terminate or receive damages
inuring to the benefit of a Third Party arising with respect to any Material
Contract; provided, however, that “Material Adverse Effect” shall exclude any
effect resulting from (a) changes to general economic conditions or any
condition affecting the cosmetic and plastic surgery markets generally, (b) war,
hostilities, military actions or acts of terrorism, (c) any decision by the FDA
on the Company’s application to change the label for ArteFill® related to the
five-year efficacy labeling or to the removal of the skin testing requirement,
(d) the announcement of this Agreement or the pendency or consummation of the
transactions

-9-



--------------------------------------------------------------------------------



 



contemplated by the Transaction Documents, (e) any action taken by the Company
or its Subsidiaries that is required by the Transaction Documents, or the
failure by the Company or its Subsidiaries to take any action that is prohibited
by the Transaction Documents, or (f) changes in the price of (or trading volume
in) the Company’s stock, in and of itself (it being understood that the
underlying cause of, and the facts, circumstances and/or occurrences giving rise
to or contributing to any changes in the price of (or trading volume in) the
Company’s stock shall, to the same extent as if this definition of Material
Adverse Effect were written without this clause (f), constitute a Material
Adverse Effect and/or be taken into account in determining whether there has
been, is or would be a Material Adverse Effect).
     “Material Contract” shall mean the contracts, agreements or other
arrangements listed on Schedule 3.14 hereto to which either the Company or any
of its Subsidiaries is a party or any of the Company’s or its Subsidiaries’
respective assets or properties are bound or committed (other than the
Transaction Documents) related to the Use of any Included Product or the
Intellectual Property (including each License Agreement).
     “Net Product Sales” with respect to the Included Products and the
Additional Included Products shall mean, for any period of determination, the
net product sales in the Territory for such period of determination as prepared
by the Company in accordance with GAAP and as reported in the Company’s
financial statements contained in the Company’s quarterly or annual reports for
such period of determination. In calculating Net Product Sales, any transfer
from the Company to an Affiliate shall be disregarded and the calculation shall
instead be based on the first transfer to a Third Party.
     “Note and Warrant Purchase Agreement” shall mean the Note and Warrant
Purchase Agreement between CHRP and the Company substantially in the form of
Exhibit D.
     “Note Security Agreement” shall mean the Note Security Agreement by and
between the Company and CHRP executed pursuant to the Note and Warrant Purchase
Agreement.
     “Obligations” shall mean any and all obligations of the Company and its
Subsidiaries under the Transaction Documents.
     “Patent Office” shall mean the respective patent office, including the
United States Patent and Trademark Office and any comparable foreign patent
office, for any Patents.
     “Patents” shall mean all patents, patent rights, patent applications,
patent disclosures and invention disclosures issued or filed, together with all
reissues, divisions, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof relating to the Included Products or the
Additional Included Products, their respective composition of matter,
formulation, or methods of manufacture or use thereof that are issued or filed
as of the date hereof as identified in Schedule 3.12(a)(i) and
Schedule 3.12(a)(ii) or filed during the Term, which are owned, controlled by,
issued to, licensed to or licensed by the Company or any of its Affiliates.
     “Permitted Liens” shall have the meaning provided therefor in the Note and
Warrant Purchase Agreement.

-10-



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, but not
including a government or political subdivision or any agency or instrumentality
of such government or political subdivision.
     “Put Option” shall have the meaning set forth in Section 5.07(a).
     “Put Option Closing Date” shall have the meaning set forth in
Section 5.07(a).
     “Put Option Event” shall mean any one of the following events:
          (i) any Change of Control;
          (ii) any Bankruptcy Event; or
          (iii) any breach of any representation, warranty or certification made
by the Company or its Subsidiaries in any of the Transaction Documents or
certificates given by the Company in writing pursuant hereto or thereto which
breach results in a Material Adverse Effect and which breach is not cured by the
Company within ten (10) days after the Company receives notice thereof or any
officer of the Company becomes aware thereof; provided, however, that if the
breach cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by the Company be cured within such ten (10) day period,
and such breach is likely to be cured within a reasonable time, then the Company
shall have an additional reasonable period (which shall not in any case exceed
ten (10) days) to attempt to cure such breach; or
          (iv) any breach of or default under any material covenant or agreement
by the Company under any Transaction Document which breach or default results in
a Material Adverse Effect and which breach or default is not cured by the
Company within ten (10) days after the Company receives notice thereof or any
officer of the Company becomes aware thereof; provided, however, that if the
breach or default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by the Company be cured within such ten
(10) day period, and such breach or default is likely to be cured within a
reasonable time, then the Company shall have an additional reasonable period
(which shall not in any case exceed ten (10) days) to attempt to cure such
breach or default; provided, however, that the Company shall not be entitled to
a cure period under this clause (iv) if the breach or default giving rise to the
Put Option Event is the Company’s breach or default of its obligations under
Sections 2.02, 5.07(c) or 5.08.
     “Put Price” shall mean an amount that is the greater of:
     (a) an amount that would generate an internal rate of return (utilizing the
same methodology utilized by the IRR function in Microsoft Excel) to CHRP of ***
percent (***%) on all payments made by CHRP pursuant to Section 2.03 as of the
date of exercise of the Put Option, taking into account the amount and timing of
all payments made by the Company to and received and retained by
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-11-



--------------------------------------------------------------------------------



 



CHRP pursuant to Sections 2.02 and 5.08, prior to and as of the date of payment
of the Put Price, and
     (b) an amount equal to     ***     percent (***%) of all payments made by
CHRP pursuant to Section 2.03 as of such date, less an amount equal to the
aggregate of all payments made by the Company and received and retained by CHRP
(i.e. not refunded by CHRP) pursuant to Sections 2.02 and 5.08, prior to and as
of the date of payment of the Put Price; provided, however that if the Put
Option Event precipitating the exercise of the Put Option results, in whole or
part, from the Company’s breach of its obligations arising under Section 5.08,
the JPMorgan Deposit Agreement or the Comerica Deposit Agreement, then the Put
Option Price shall be calculated on the basis that the percentages in these
clause (a) and (b) shall have equaled     ***     Percent (***%)
and     ***     Percent (***%), respectively.
     “Quarterly Report” shall mean, with respect to the relevant Fiscal Quarter
of the Company, (i) a report showing all payments made by the Company to CHRP
under this Agreement during such quarter and showing in detail the basis for the
calculation of such payments, (ii) a reconciliation of such report referred to
in clause (i) above to all information and data deliverable to the Company, CHRP
or their Affiliates by the parties to any License Agreement, together with
relevant supporting documentation and (iii) such additional information as CHRP
may reasonably request.
     “Regulatory Agency” shall mean a Governmental Authority with responsibility
for the approval of the marketing and sale of pharmaceuticals in the United
States or other regulation of pharmaceuticals.
     “Regulatory Approval Application” shall mean an application for Regulatory
Approval required before commercial sale or use of any Included Product as a
drug or device in a regulatory jurisdiction, including with respect to an NDA,
PMA, supplemental NDA, 510(k), BLA, or any prior approval supplement or
amendment thereto submitted to the FDA.
     “Regulatory Approval” shall mean all approvals (including, without
limitation, where applicable, pricing and reimbursement approval and schedule
classifications), product and/or establishment licenses, registrations or
authorizations of any Governmental Authority of a Regulatory Approval
Application necessary for the manufacture, use, storage, import, export,
transport, offer for sale, or sales of the Included Products in a regulatory
jurisdiction.
     “Revenue Interest” shall mean CHRP’s right to receive amounts equal to the
Applicable Percentage of the Net Product Sales pursuant to the terms and
conditions of this Agreement.
     “Revenue Interest Security Agreement” shall mean the Revenue Interest
Security Agreement by and between the Company and CHRP providing for, among
other things, the grant by the Company in favor of CHRP of a valid continuing,
perfected lien on and security interest in the Revenue Interest and the other
Collateral described therein, which Security Agreement shall be substantially in
the form of Exhibit E.
     “Revenue Rights” shall mean (A) with respect to any License Agreement, all
of the Company’s and its Subsidiaries’ rights under such License Agreement,
including, without

-12-



--------------------------------------------------------------------------------



 



limitation, rights to receive payments in respect of sales of the Included
Products in the Territory and (B) otherwise, all of the Company’s and its
Subsidiaries’ rights, however derived, to receive payments in respect of sales
of the Included Products in the Territory.
     “Second Warrant” shall mean the Common Stock Purchase Warrant substantially
in the form of Exhibit F.
     “Step-Down Option” shall have the meaning set forth in Section 5.07(c).
     “Step-Down Option Closing Date” shall have the meaning set forth in Section
5.07(c).
     “Step-Down Price” shall mean an amount equal to *** Percent (***%) of all
payments made by CHRP pursuant to Section 2.03 as of such date, less an amount
equal to the aggregate of all payments made by the Company and received and
retained by CHRP (i.e. not refunded by CHRP) pursuant to Sections 2.02 and 5.08,
prior to and as of Step-Down Option Closing Date.
     “Subsidiary” or “Subsidiaries” shall mean with respect to any Person
(i) any corporation of which the outstanding capital stock having at least a
majority of votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time owned, directly or indirectly, by such
Person or (ii) any other Person of which at least a majority voting interest
under ordinary circumstances is at the time, directly or indirectly, owned by
such Person.
     “Subsidiary Note Security Agreement” shall mean the Subsidiary Note
Security Agreement by and between the Company’s domestic Subsidiary and CHRP
executed pursuant to the Note and Warrant Purchase Agreement.
     “Term” shall mean the period from and including the date hereof through and
including December 31, 2017, unless earlier terminated upon CHRP’s exercise of
its Put Option pursuant to Section 5.07 or otherwise in accordance with the
terms of this Agreement.
     “Territory” shall mean the United States.
     “Third Party” shall mean any Person other than the Company or CHRP or their
respective Affiliates.
     “Transaction Document” shall mean each of this Agreement, the Assignment of
Revenue Interest, the Comerica Deposit Agreement, the JPMorgan Deposit
Agreement, the Investor Rights Agreement, the Note and Warrant Purchase
Agreement, the Revenue Interest Security Agreement, the Second Warrant (together
with all schedules, exhibits, amendments and other documents entered into in
connection hereto and thereto).
     “Transfer” or “Transferred” shall mean any sale, conveyance, assignment,
disposition, pledge, hypothecation or transfer.
     “True-Up Statement” shall have the meaning set forth in Section 5.08(e)(i).
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-13-



--------------------------------------------------------------------------------



 



     “UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “United States” shall mean the United States of America.
     “Use” shall include the use, manufacture, marketing, sale, offer for sale,
importation, distribution or commercialization.
     “Year-to-Date Net Product Sales” shall have the meaning set forth in
Section 5.08(e)(i).
ARTICLE II
ASSIGNMENT OF REVENUE INTEREST AND WARRANT
     Section 2.01 Assignment.
     Upon the terms and subject to the conditions set forth in this Agreement,
the Company agrees to assign, transfer and convey to CHRP, and CHRP agrees to
accept the assignment, transfer and conveyance from the Company, free and clear
of all Liens (except Permitted Liens and the security interests created in favor
of CHRP pursuant to the Revenue Interest Security Agreement, the Note Security
Agreement, the Subsidiary Note Security Agreement and any other Transaction
Document) and subject to the conditions set forth in Article VI, all of the
Company’s rights and interests in and to the Revenue Interest and the Second
Warrant on the Closing Date. CHRP’s ownership interest in the Revenue Interest
and the Second Warrant so assigned shall vest immediately upon the Company’s
receipt of the advance of payment for such Revenue Interest and Second Warrant
pursuant to Section 2.03(a)(i).
     Section 2.02 Payments by the Company.
     (a) Payments in Respect of the Revenue Interest and the Second Warrant.
          (i) CHRP shall be entitled to receive the Applicable Percentage in
respect of Net Product Sales generated from October 1, 2007 through and until
the end of the Term. In accordance with the terms of Section 5.08,
(A) commencing on the date hereof, the Applicable Percentage in respect of
Included Product Payments shall be swept from the Joint Concentration Account
into the CHRP Concentration Account on a daily basis (the “Daily Amount”) and
(B) at the end of each Fiscal Quarter, the parties shall true-up the Company’s
payments in respect of such Fiscal Quarter as provided in Section 5.08(e).
          (ii) In addition to the payments of the Applicable Percentage, the
Company shall be obligated in all cases to pay CHRP, and CHRP shall be entitled
to receive the following additional payments:
               (A) an amount equal to Seven Million Five Hundred Thousand
Dollars ($7,500,000), payable no later than January 31, 2012, plus
               (B) an amount equal to Seven Million Five Hundred Thousand
Dollars ($7,500,000), payable no later than January 31, 2013.

-14-



--------------------------------------------------------------------------------



 



     (b) Payment Procedure. Other than payments made pursuant to the Comerica
Deposit Agreement and the JPMorgan Deposit Agreement, any payments to be made by
the Company to CHRP hereunder or under any other Transaction Document shall be
made by wire transfer of immediately available funds.
     Section 2.03 Assignment Advance.
     (a) Consideration. In full consideration for the assignment by the Company
of the Revenue Interest and the Second Warrant, and subject to the terms and
conditions set forth herein, CHRP shall advance to the Company:
          (i) fifteen million dollars ($15,000,000) at the time of Closing, and
          (ii) an additional one million dollars ($1,000,000) if the Company
achieves Net Product Sales of at least          ***          dollars ($***) in
Fiscal Year 2008, which payment shall be made within sixty (60) days of the date
the Company files its Form 10-K with respect to Fiscal Year 2008 with the
Securities and Exchange Commission.
For clarity, the Company shall not be entitled to any payment, and CHRP shall
have no obligations under this Section 2.03(a)(ii) if the Company does not
achieve Net Product Sales of at least          ***     ($***) in Fiscal Year
2008.
     (b) Payment Procedure. The payments to be made by CHRP under this Section
2.03 shall be paid by wire transfer of immediately available funds to the
account(s) designated by the Company.
     Section 2.04 No Assumed Obligations.
     Notwithstanding any provision in this Agreement or any other writing to the
contrary, CHRP is accepting the assignment of only the Revenue Interest and the
Second Warrant, and is not assuming any liability or obligation of the Company
or any of its Affiliates of whatever nature, whether presently in existence or
arising or asserted hereafter, whether under any Transaction Document or
otherwise. All such liabilities and obligations shall be retained by and remain
obligations and liabilities of the Company or its Affiliates (the “Excluded
Liabilities”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Each representation and warranty set forth below is qualified by the
exceptions or disclosures set forth in the disclosure schedule attached hereto
(with specific reference to the section of this Agreement to which the
information stated in such disclosure relates) (the “Disclosure Schedule”);
provided, however, if any section of the Disclosure Schedule discloses
information with sufficient detail and in a way as to make its relevance to the
disclosure required on another section of the Disclosure Schedule readily
apparent on its face, then the applicable
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-15-



--------------------------------------------------------------------------------



 



information will be deemed to have been disclosed in that other section of the
Disclosure Schedule, notwithstanding the omission of a cross-reference in or to
that other section. As of the Closing (except to the extent that any such
representation or warranty is made as of a specific date, in which case such
representation or warranty shall apply only as of such specified date), and
subject to the Disclosure Schedule, the Company represents and warrants to CHRP
as follows:
     Section 3.01 Organization.
     Each of the Company and it Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of its state of
organization, and has all corporate powers and all licenses, authorizations,
consents and approvals required to carry on its business as now conducted and as
proposed to be conducted in connection with the transactions contemplated by the
Transaction Documents. Except as set forth on Schedule 3.01, each of the Company
and its Subsidiaries is duly qualified to do business as a foreign corporation
and is in good standing in every jurisdiction in which the failure to do so
would have a Material Adverse Effect.
     Section 3.02 Corporate Authorization.
     Each of the Company and its Subsidiaries has all necessary power and
authority to enter into, execute and deliver the Transaction Documents and to
perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereunder and thereunder. The
Transaction Documents have been duly authorized, executed and delivered by each
of the Company and its Subsidiaries, as applicable, and each Transaction
Document constitutes the valid and binding obligation of such the Company and
its Subsidiaries, as applicable, enforceable against it in accordance with their
respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or general equitable principles.
     Section 3.03 Governmental Authorization.
     The execution and delivery by the Company and its Subsidiaries of the
Transaction Documents, and the performance by them of their obligations
hereunder and thereunder, does not require any notice to, action or consent by,
or in respect of, or filing with, any Governmental Authority, except for the
filing of financing statements under the UCC, any required filings under federal
and state securities laws and any required filings with FINRA and the Nasdaq
Stock Market.
     Section 3.04 Ownership.
     (a) Except as set forth on Schedule 3.04(a), the Company owns, or holds a
valid license under, all of the Intellectual Property and the Regulatory
Approvals with respect to the Use of the Included Products in the Territory free
and clear of all Liens, except for the Permitted Liens, and no license or
covenant not to sue under any Intellectual Property or Regulatory Approvals has
been granted to any Third Party.
     (b) Except as set forth on Schedule 3.04(b), the Company owns, or holds a
valid license under, all of the Additional Intellectual Property free and clear
of all Liens, except for the

-16-



--------------------------------------------------------------------------------



 



Permitted Liens, and no license or covenant not to sue under any Additional
Intellectual Property has been granted to any Third Party.
     (c) Except as set forth on Schedule 3.04(a), the Company, immediately prior
to the assignment of the Revenue Interest, owns, and is the sole holder of, all
the Revenue Rights; and the Company owns, and is the sole holder of, and/or has
and holds a valid, enforceable and subsisting license to, all of those other
assets that are required to produce or receive any payments from any Licensee or
payor under and pursuant to, and subject to the terms of any License Agreement,
in each case free and clear of any and all Liens, except for the Permitted Liens
and those Liens created in favor of CHRP pursuant to Revenue Interest Security
Agreement, the Note Security Agreement, the Subsidiary Note Security Agreement
and any other Transaction Document. The Company has not Transferred or agreed to
Transfer any portion of the Revenue Rights other than as contemplated by this
Agreement. Except as set forth on Schedule 3.04(a), the Company has the full
right to transfer, convey and assign to CHRP all of its rights and interests in
and to the Revenue Interest pursuant to this Agreement without any requirement
to obtain the consent of any Person. By the delivery to CHRP of the executed
Assignment of Revenue Interest, the Company shall transfer, convey and assign to
CHRP all of its rights and interests in and to the Revenue Interest, free and
clear of any Liens, except for the Permitted Liens and those Liens created in
favor of CHRP pursuant to the Revenue Interest Security Agreement, the Note
Security Agreement, the Subsidiary Note Security Agreement and any other
Transaction Document. At the Closing, and upon the delivery of the Assignment of
Revenue Interest to CHRP by the Company, CHRP shall have acquired good and valid
rights and interests of the Company in and to the Revenue Interest, free and
clear of any and all Liens, except for the Permitted Liens and those Liens
created in favor of CHRP pursuant to the Revenue Interest Security Agreement,
the Note Security Agreement, the Subsidiary Note Security Agreement and any
other Transaction Document.
     Section 3.05 Subsidiaries and Capitalization.
     (a) Except as set forth on Schedule 3.05(a), the Company has no
Subsidiaries and owns no equity interests or debt interests of any other Person.
     (b) Except as set forth on Schedule 3.05(b), there are no options,
warrants, convertible instruments or other rights held by any Person to acquire
any equity interest (or interest convertible or exchangeable for any equity
interest) in the Company. The authorized capital stock of the Company consists
of (i) 200,000,000 shares of Common Stock, par value $0.001 per share, of which
16,514,163 shares are issued and outstanding as of the date hereof, and of which
an additional 5,562,219 shares have been reserved for issuance upon exercise or
conversion of outstanding securities; and (ii) 10,000,000 shares of undesignated
preferred stock, none of which are issued and outstanding or reserved for
issuance upon exercise or conversion of securities.
     (c) The shares of Common Stock issuable upon exercise of the Second Warrant
will, when issued, in accordance with the exercise provisions of the Second
Warrant, be duly and validly issued, fully paid, non assessable and free and
clear of all Liens, except any Liens created by or through you.

-17-



--------------------------------------------------------------------------------



 



     Section 3.06 Financial Statements.
     The Financial Statements are complete and accurate in all material
respects, were prepared in conformity with GAAP and present fairly in all
material respects the financial position and the financial results of the
Company and its Subsidiaries as of the dates and for the periods covered
thereby.
     Section 3.07 No Undisclosed Liabilities.
     Except for those liabilities (i) specifically identified on the face of the
Financial Statements, (ii) incurred by the Company and its Subsidiaries in the
ordinary course of business since September 30, 2007, (iii) in connection with
the Obligations under the Transaction Documents, (iv) disclosed in this
Agreement (including those disclosed in Schedule 3.07), and (v) liabilities
under the agreements listed as Exhibits in the Company’s filings on Form 10-K
(for the 12 month period ended December 31, 2006), Form 10-Q (for the quarterly
period ended March 31, 2007), Form 10-Q (for the quarterly period ended June 30,
2007), Form 10-Q (for the quarterly period ended September 30, 2007), Form 8-K
(filed on April 27, 2007) and Form 8-K (filed on September 21, 2007) filed with
the SEC, there are no material liabilities of the Company and its Subsidiaries
taken as a whole or individually, of any kind whatsoever, whether accrued,
contingent, absolute, determined or determinable.
     Section 3.08 Litigation.
     Except as set forth on Schedule 3.08, there is no (i) action, suit,
arbitration proceeding, claim, investigation or other proceeding pending or, to
the Knowledge of the Company, threatened against the Company or its
Subsidiaries, or their licensees or sublicensees or (ii) any governmental
inquiry pending or, to the Knowledge of the Company, threatened against the
Company or its Subsidiaries, or their licensees or sublicensees, in each case
with respect to clauses (i) and (ii) above, which, if adversely determined,
would question the validity of, or could adversely affect the transactions
contemplated by any of the Transaction Documents or could reasonably be expected
to have a Material Adverse Effect. Except as set forth on Schedule 3.08, there
is no action, suit, claim, proceeding or investigation pending or, to the
Knowledge of the Company, threatened against the Company, its Subsidiaries, or
their licensees or sublicensees, or any other Person relating to the Included
Products, the Intellectual Property, the Additional Intellectual Property, the
Regulatory Approvals, the Revenue Rights or the Revenue Interest.
     Section 3.09 Compliance with Laws.
     Except as set forth on Schedule 3.09, none of the Company and its
Subsidiaries (i) is in violation of, has not violated, or to the Knowledge of
the Company, is not under investigation with respect to, and (ii) has not been
threatened to be charged with or been given notice of any violation of any law,
rule, ordinance or regulation of, or any judgment, order, writ, decree, permit
or license entered by any Governmental Authority applicable to the Company, the
Revenue Interest or the Revenue Rights which could reasonably be expected to
have a Material Adverse Effect.

-18-



--------------------------------------------------------------------------------



 



     Section 3.10 Conflicts.
     (a) Except as set forth in Schedule 3.10, neither the execution and
delivery of any of the Transaction Documents nor the performance or consummation
of the transactions contemplated hereby and thereby will: (i) contravene,
conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, in any material respects any
provisions of: (A) any law, rule, ordinance or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit or license of any
Governmental Authority, to which the Company or any of its Subsidiaries or any
of their respective assets or properties may be subject or bound; or (B) any
contract, agreement, commitment or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries or
any of their respective assets or properties is bound or committed;
(ii) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of the
certificate of incorporation or by-laws (or other organizational or
constitutional documents) of the Company or any of its Subsidiaries;
(iii) except for the filing of the UCC-1 financing statements required
hereunder, filings with federal and state authorities regarding the issuance of
the Note and the Second Warrant and filings with the United States Patent and
Trademark Office, require any notification to, filing with, or consent of, any
Person or Governmental Authority; (iv) give rise to any right of termination,
cancellation or acceleration of any material right or obligation of the Company
or any of its Subsidiaries or any other Person or to a loss of any material
benefit relating to the Revenue Rights or the Revenue Interest; or (v) result in
the creation or imposition of any Lien on (A) the assets or properties of the
Company or any of its Subsidiaries or (B) the Revenue Interest, the Revenue
Rights, or any other Collateral, other than, with respect to clause (v) above,
pursuant to the Revenue Interest Security Agreement, the Note Security Agreement
and the Subsidiary Note Security Agreement.
     (b) None of the Company and its Subsidiaries has granted, nor does there
exist, any Lien (other than Permitted Liens) on the Revenue Rights, the Revenue
Interest or any other Collateral other than pursuant to Revenue Interest
Security Agreement, the Note Security Agreement and the Subsidiary Note Security
Agreement.
     Section 3.11 Subordination.
     The claims and rights of CHRP created by any Transaction Document in and to
the Revenue Interest, the Revenue Rights and any other Collateral are not and
shall not be subordinated to any creditor of the Company or its Subsidiaries or
any other Person.
     Section 3.12 Intellectual Property.
     (a) Schedule 3.12(a)(i) sets forth an accurate, true and complete list (by
category and family) of all (1) Patents and utility models, (2) trade names,
common law trademarks, common law service marks, registered trademarks,
registered service marks, and applications for trademark registration or service
mark registration, (3) registered and unregistered copyrights and (4) domain
name registrations and websites, in each case with respect to clauses (1), (2),
(3) and (4) above in this subsection (a) that are necessary or used to make,
have made, use, sell, have sold, offer for sale, import, develop, promote,
market, distribute, manufacture, commercialize or otherwise exploit the Included
Products in the Territory by the Company, its Affiliates, manufacturers,
distributors or Licensees, as applicable. Schedule 3.12(a)(ii) sets forth an

-19-



--------------------------------------------------------------------------------



 



accurate, true and complete list (by category and family) of all of the
Company’s Additional Intellectual Property. For each item of Intellectual
Property and Additional Intellectual Property listed on either
Schedule 3.12(a)(i) or Schedule 3.12(a)(ii), the Company has identified (i) the
owner, (ii) the countries in which such listed item is patented or registered or
in which an application for Patent or registration is pending, (iii) the
application number, (iv) the Patent or registration number, (v) the expiration
date, as applicable, including any applicable term extensions or supplemental
protection certificates, if applicable, (vi) the earliest relied upon priority
filing date used to calculate the expiration date, and (vii) the due date(s) for
any applicable maintenance, annuity or renewal fee. Except as disclosed therein,
each item of Intellectual Property (other than the Patent applications) listed
on Schedule 3.12(a)(i) is valid, enforceable and subsisting and no listed
Intellectual Property has lapsed, expired, been cancelled or become abandoned.
The Patent applications listed in Schedule 3.12(a)(i) have been and continue to
be prosecuted by competent Patent counsel in a diligent manner. Each of the
Patents and Patent applications listed in Schedule 3.12(a)(i) correctly
identifies each and every inventor of the claims thereof as determined in
accordance with the laws of the jurisdiction in which such Patent is issued or
such Patent application is pending. Except as set forth in Schedules 3.04(a) and
3.04(b), each Person who has or has had any rights in or to the Intellectual
Property listed on Schedule 3.12(a)(i) that are owned by, or licensed to, the
Company or one of its Subsidiaries, including, each inventor named on the
Patents and Patent applications listed in Schedule 3.12(a)(i), has executed an
agreement assigning his, her or its entire right, title and interest in and to
such Intellectual Property, and the inventions embodied, described and/or
claimed therein, to the purported owner and no such Person has any contractual
or other obligation that would preclude or conflict with any such assignment or
otherwise conflict with the obligations of such Person to the applicable owner
of each listed Intellectual Property.
     (b) Schedule 3.12(b) sets forth an accurate, true and complete list of all
agreements, whether oral or written, express or implied, including, without
limitation, assignments, licenses, options, franchise, distribution, marketing
and manufacturing agreements, sponsorships, project agreements, collaboration
agreements, joint development agreements, agreements not to enforce, consents,
settlements, assignments, Liens or mortgages, and any amendments(s) renewal(s),
novation(s) and termination(s) pertaining thereto, in each case pursuant to
which the Company has the legal right to exploit Intellectual Property that is
not currently owned by the Company. There are no unpaid fees or royalties under
any agreement listed on Schedule 3.12(b) that have become due, or are expected
to become overdue, as of the Closing Date.
     (c) Each agreement listed in Schedule 3.12(b) is legal, valid, binding,
enforceable, and in full force and effect. None of the Company or its
Subsidiaries is in breach of such listed agreements and, no circumstances or
grounds exist that would give rise to a claim of breach or right of rescission,
termination, revision, or amendment of any of the agreements specified in
Schedule 3.12(b), including, without limitation, the execution, delivery and
performance of this Agreement and the other Transaction Documents.
     (d) Except for Intellectual Property licensed to the Company or one of its
Subsidiaries pursuant to any agreement listed on Schedule 3.12(b) and
Intellectual Property owned by the Company or its Subsidiaries, no other
Intellectual Property is necessary or desirable to make, have made, offer to
sell, sell, have sold, use, import, make public, reproduce, transmit, extract,
distribute, commercialize or market the Included Products in the Territory. The
Company and its Subsidiaries has the full, legal right to make, have made, use,
sell, have sold, offer for sale, import, develop, distribute, manufacture,
commercialize, market or otherwise exploit the

-20-



--------------------------------------------------------------------------------



 



Included Products in the Territory, without infringing any intellectual property
right that is owned by another Person or a Third Party.
     (e) Except as set forth on Schedule 3.12(e), the Company and its
Subsidiaries possess sole, exclusive, valid, marketable and unencumbered title
to the Intellectual Property for which one of them is listed as the owner on
Schedule 3.12(a)(i), and is or these predecessors are a party to the agreements
listed on Schedule 3.12(b); all assignments from each inventor, as the case may
be, to the Company or one of its Subsidiaries or to a predecessor in interest of
the Company, have been executed and recorded for each of the Patents listed on
Schedule 3.12(a)(i); there are no Liens (other than Permitted Liens) on or to
any Intellectual Property listed on Schedule 3.12(a)(i) that it owns or
agreements listed on Schedule 3.12(b).
     (f) The Company or one of its Subsidiaries has the full right, power and
authority to grant all of the rights and interests granted to CHRP in this
Agreement and to its Licensees under any existing License Agreement.
     (g) There are no unpaid maintenance, annuity or renewal fees currently
overdue for any of the Intellectual Property listed on Schedule 3.12(a)(i), nor
have any applications or registrations therefor lapsed or become abandoned, been
cancelled or expired.
     (h) Each owner and inventor of each Patent and the Company or one of its
Subsidiaries (to the extent that the Company or one of its Subsidiaries is an
applicant or is otherwise involved in the Patent prosecution of any Patent) have
complied in all material respects with all applicable duties of candor and good
faith in dealing with any Patent Office, including the duty to disclose to any
applicable Patent Office all information known to be material to patentability.
     (i) No payments by the Company or any of its Subsidiaries are, or at any
time in the future expected to, become due to any other Person in respect of the
Use of the Included Products in the Territory or the Intellectual Property.
     (j) Except as set forth on Schedule 3.12(j), none of the Company, its
Subsidiaries or any other Person has undertaken or omitted to undertake any
acts, and no circumstance or grounds exist, that would invalidate, reduce or
eliminate, in whole or in part, the enforceability or scope of (i) any
Intellectual Property or, in the case of Intellectual Property owned or licensed
by the Company or its Subsidiaries, the Company’s or its Subsidiaries’
entitlement to exclusively exploit such Intellectual Property, or (ii) the
Company’s or its Subsidiaries’ right to enjoy payments made in respect of sales
of the Included Products in the Territory or other revenues from any
Intellectual Property.
     (k) Except as set forth on Schedule 3.12(k), there is, and has been, no
pending, decided or settled opposition, interference proceeding, reexamination
proceeding, cancellation proceeding, injunction, claim, lawsuit, proceeding,
hearing, investigation, complaint, arbitration, mediation, demand, International
Trade Commission investigation, decree, or any other dispute, disagreement, or
claim (individually referred to hereinafter as a “Dispute”), nor has any such
Dispute been threatened challenging the legality, validity, enforceability or
ownership of any Intellectual Property or which would give rise to a credit
against the revenues or royalties due to the Company or one of its Subsidiaries
for the manufacture, sale offer for sale, use, importation or exportation of the
Included Products in the Territory or the exploitation of the licensed

-21-



--------------------------------------------------------------------------------



 



Intellectual Property in the Territory and no circumstances or grounds exist
that would give rise to such a Dispute. Except as set forth on Schedule 3.12(k),
there are no Disputes by any Person or Third Party against the Company or its
Subsidiaries, their Licensees or their licensors, and neither the Company nor
any of its Subsidiaries has received any written notice or claim of any such
Dispute, and, there exists no circumstances or grounds upon which any such claim
could be asserted, as pertaining to the Use of the Included Products in the
Territory. Except as set forth on Schedule 3.12(k), none of the Company, its
Subsidiaries or their licensors has sent any notice of any such Dispute to a
Third Party, and there exists no circumstance or grounds upon which the Company,
its Subsidiaries or their licensors could assert any such claim, as pertaining
to the Use of the Included Products in the Territory. Except as set forth on
Schedule 3.12(k), no Intellectual Property or Included Product is subject to any
outstanding injunction, judgment, order, decree, ruling charge, settlement or
other disposition of Dispute, and the Company and its Subsidiaries have fully
complied with, paid and otherwise satisfied all such obligations.
     (l) There is no pending or threatened action, suit, or proceeding, or any
investigation or claim by any Governmental Authority in the Territory to which
the Company or its Subsidiaries are a party (1) that would be the subject of a
claim for indemnification by any Person or Third Party under any agreement, or
(2) that the marketing, sale or distribution of the Included Products in the
Territory by the Company, its Subsidiaries or their Licensees pursuant to the
related License Agreement, as applicable, does or will infringe on any patent or
other intellectual property rights of any other Person, and there is no basis
for any such action, suit, proceeding, investigation or claim of the type
described in clause (1) or (2) above. To the Company’s Knowledge, there are no
pending published or unpublished United States, international or foreign patent
applications owned by any other Person, which, if issued, would limit or
prohibit, in any material respect, the use of the Included Products in the
Territory or the licensed Intellectual Property relating to the Included
Products in the Territory.
     (m) Except as set forth on Schedule 3.12(m), the Company and its
Subsidiaries have taken, and will continue to take, all commercially reasonable
measures and precautions necessary to protect and maintain (1) the
confidentiality of all Intellectual Property (except such Intellectual Property
whose value would be unimpaired by public disclosure) that it owns and (2) the
value of all Intellectual Property and assets related to the Use of the Included
Products in the Territory.
     (n) No material trade secret of the Company and its Subsidiaries has been
published or disclosed to any Person except pursuant to a written agreement
requiring such Person to keep such trade secret confidential.
     (o) To the Company’s Knowledge, there are no pending United States or
foreign patent applications which, if granted, would limit or prohibit the
ability of the Company or its Subsidiaries to make, have made, use, sell, offer
for sale or import the Included Products in the Territory for the purposes
currently contemplated by the Company and its Subsidiaries under this Agreement.
     (p) The Company and its Subsidiaries have previously provided to CHRP,
pursuant to a Joint Defense/Common Interest Agreement, copies of all written
opinions of counsel with respect to any Third Party intellectual property rights
relating to the Included Products, including all freedom-to-operate, product
clearance or right-to-use opinions and assessments to the extent in the
possession of, or otherwise obtained by, the Company and its Subsidiaries.

-22-



--------------------------------------------------------------------------------



 



     Section 3.13 Regulatory Approval.
     (a) The Company and its Subsidiaries have made available to CHRP all of the
following documents that the Company and its Subsidiaries have received in any
form from any contract party to any License Agreement:
          (i) all regulatory correspondence, written notes in respect of
telephone communications, electronic communications, copies of all submissions
to any active regulatory files regarding preclinical, clinical, manufacturing,
adverse events, any notices and forms received by a contract party from
appropriate Regulatory Agencies relating to compliance, developmental (including
safety, efficacy and potency), marketing, promotion or manufacturing activities
concerning the Intellectual Property or the Use of the Included Products in the
Territory;
          (ii) correspondence or reports from both internal corporate employees
and non-governmental consultants relating to any of the regulatory and/or
product liability exposures, marketing and reimbursement strategies,
manufacturing (i.e., annual audit reports), preclinical and clinical data issues
concerning the Included Products in the Territory; and
          (iii) any information or communication that would indicate that any
Regulatory Agency (A) is not likely to approve any application with respect to
the Included Products, (B) is likely to revise or revoke any current approval
granted by any Regulatory Agency with respect to the Included Products, or
(C) is likely to pursue compliance actions against the Company, its Subsidiaries
or any contract party relating to a License Agreement.
     (b) Except as set forth on Schedule 3.13(b), the Company and its
Subsidiaries are in material compliance with, and have materially complied with,
all applicable federal, state, local and foreign laws, rules, regulations,
standards, orders and decrees governing its business, including all regulations
promulgated by each Regulatory Agency in the Territory, the failure of
compliance with which could reasonably be expected to result in a Material
Adverse Effect; the Company and its Subsidiaries have not received any notice
citing action or inaction by any of them that would constitute any material
non-compliance with any applicable federal, state, local and foreign laws,
rules, regulations, or standards, which could reasonably be expected to result
in a Material Adverse Effect; and to the Company’s Knowledge, no prospective
change in any applicable federal, state, local or foreign laws, rules,
regulations or standards has been adopted which, when made effective, could
reasonably be expected to result in a Material Adverse Effect.
     (c) The studies, tests and preclinical and clinical trials conducted
relating to the Included Products by or on behalf of the Company or its
Subsidiaries were and, if still pending, are being conducted in all material
respects in accordance with experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional and scientific standards;
the descriptions of the results of such studies, tests and trials provided to
CHRP are accurate in all material respects; and the Company and its Subsidiaries
have not received any notices or correspondence from any Regulatory Agency or
comparable authority requiring the termination, suspension, or material
modification or clinical hold of any such studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company or its Subsidiaries,
which termination, suspension, material modification or clinical hold could
reasonably be expected to result in a Material Adverse Effect.

-23-



--------------------------------------------------------------------------------



 



     Section 3.14 Material Contracts.
     Neither the Company nor any of its Subsidiaries is in breach of or in
default under any Material Contract related to the Included Products, which
default, individually or in the aggregate, would result in a Material Adverse
Effect. To the Knowledge of the Company, nothing has occurred and no condition
exists that would permit any other party thereto to terminate any Material
Contract related to the Included Products. Neither the Company nor any of its
Subsidiaries has received any notice or, to the Knowledge of the Company, any
threat of termination of any such Material Contract. To the Knowledge of the
Company, no other party to a Material Contract is in breach of or in default
under such Material Contract. All Material Contracts are valid and binding on
the Company and its Subsidiaries and, to the Knowledge of the Company, on each
other party thereto, and are in full force and effect. Schedule 3.14 is a
complete list of all contracts, agreements or other arrangements to which either
the Company or any of its Subsidiaries is a party or any of the Company’s or its
Subsidiaries’ respective assets or properties are bound or committed (other than
the Transaction Documents) related to any Included Product or the Intellectual
Property (including each License Agreement) and for which a breach or violation
by the Company could reasonably be expected to result in a Material Adverse
Effect.
     Section 3.15 Place of Business.
     The Company’s principal place of business and chief executive office are
set forth on Schedule 3.15.
     Section 3.16 Broker’s Fees.
     The Company and its Subsidiaries have not taken any action that would
entitle any Person to any commission or broker’s fee in connection with the
transactions contemplated by the Transaction Documents.
     Section 3.17 Insurance.
     There are in full force and effect insurance policies maintained by the
Company and its Subsidiaries with an insurance company rated not less than “A-”
by A.M. Best Company, Inc., with coverages and in amounts customary for
companies of comparable size and condition similarly situated in the same
industry as the Company and its Subsidiaries, including product liability
insurance, directors and officers insurance and insurance against liability,
subject only to such exclusions and deductible items as are usual and customary
in insurance policies of such type. The Company and its Subsidiaries have named
CHRP as an additional insured party with respect to its general liability and
product liability insurance policies. A schedule of the Company’s and its
Subsidiaries’ insurance policies is attached hereto as Schedule 3.17.
     Section 3.18 Solvency.
     None of the Company nor its Subsidiaries is “insolvent” as defined in any
statute of the United States Bankruptcy Code or in the fraudulent conveyance,
fraudulent transfer or similar statutes or laws of the States of New York or
Delaware. Assuming consummation of the transactions contemplated by the
Transaction Documents, the present fair saleable value of each

-24-



--------------------------------------------------------------------------------



 



of the Company and its Subsidiaries’ assets is greater than the amount required
to pay its debts as they become due.
     Section 3.19 Other Information.
     No written statement, information, report or materials prepared by or on
behalf of the Company or its Subsidiaries and furnished to CHRP by the Company
or its Subsidiaries in connection with any Transaction Document or any
transaction contemplated hereby or thereby, no written representation, warranty
or statement made by the Company and its Subsidiaries in any Transaction
Document, and no Schedule or Exhibit hereto, in each case taken in the
aggregate, and as updated through the date of this Agreement, contains any
untrue statement of a material fact or omits any statement of material fact
necessary in order to make the statements made therein in light of the
circumstances under which they were made not misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CHRP
     CHRP represents and warrants to the Company the following:
     Section 4.01 Organization.
     CHRP is a limited partnership duly formed and validly existing under the
laws of the State of Delaware.
     Section 4.02 Authorization.
     CHRP has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by CHRP and each Transaction Document
constitutes the valid and binding obligation of CHRP, enforceable against CHRP
in accordance with their respective terms, subject, as to enforcement of
remedies, to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or general equitable principles.
     Section 4.03 Broker’s Fees.
     CHRP has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.
     Section 4.04 Conflicts.
     Neither the execution and delivery of this Agreement or any other
Transaction Document nor the performance or consummation of the transactions
contemplated hereby or thereby will: (i) contravene, conflict with, result in a
breach or violation of, constitute a default under, or accelerate the
performance provided by, in any material respects any provisions of: (A) any
law, rule or regulation of any Governmental Authority, or any judgment, order,
writ, decree, permit or license of any Governmental Authority, to which CHRP or
any of its assets or properties may be subject or bound; or (B) any contract,
agreement, commitment or instrument to which CHRP is a

-25-



--------------------------------------------------------------------------------



 



party or by which CHRP or any of its assets or properties is bound or committed;
(ii) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of the
organizational or constitutional documents of CHRP; or (iii) require any
notification to, filing with, or consent of, any Person or Governmental
Authority.
ARTICLE V
COVENANTS
     During the Term, the following covenants shall apply:
     Section 5.01 Consents and Waivers.
     The Company shall use its best efforts to obtain and maintain any required
consents, acknowledgements, certificates or waivers so that the transactions
contemplated by this Agreement or any other Transaction Document may be
consummated and shall not result in any default or breach or termination of any
of the Material Contracts.
     Section 5.02 Access; Information.
     (a) Promptly after receipt by the Company of notice of any action, claim,
investigation, proceeding (commenced or threatened), certificate, offer,
proposal, material correspondence or other material written communication
relating to the transactions contemplated by this Agreement, any other
Transaction Document, the Revenue Rights or any Material Contract relating to
the manufacture or distribution of the Included Products or the Additional
Included Products in the Territory or to the sale or license of the Intellectual
Property, then the Company shall inform CHRP of the receipt of such notice and
the substance of such action, claim, investigation, proceeding, certificate,
offer, proposal, correspondence or other written communication and, if in
writing shall furnish CHRP with a copy of such notice and any related materials
with respect to such action, claim, investigation, proceeding, certificate,
offer, proposal, correspondence or other written communication.
     (b) The Company shall keep and maintain, or cause to be kept and
maintained, at all times accurate and complete books and records. The Company
shall keep and maintain, or cause to be kept and maintained, at all times full
and accurate books of account and records adequate to correctly reflect all
payments paid and/or payable with respect to Revenue Rights and the Revenue
Interest and all deposits made into the applicable Collection Accounts.
     (c) CHRP and any of CHRP’s representatives shall have the right (at its
cost), from time to time (but no more frequently than four (4) times per year),
to visit the Company and its Subsidiaries’ offices and properties where the
Company and its Subsidiaries keep and maintain its books and records relating or
pertaining to the Revenue Rights, the Revenue Interest and the other Collateral
for purposes of conducting an audit of such books and records, and to inspect,
copy and audit such books and records, during normal business hours, and, upon
five (5) Business Days’ written notice given by CHRP to the Company, the Company
will provide CHRP and any of CHRP’s representatives reasonable access to such
books and records, and shall permit CHRP and any of CHRP’s representatives to
discuss the business, operations, properties and financial and other condition
of the Company or any of its Affiliates including, but not

-26-



--------------------------------------------------------------------------------



 



limited to, matters relating or pertaining to the Revenue Rights, the Revenue
Interest and the other Collateral with officers of such parties, and with their
independent certified public accountants (to the extent such independent
certified accountants agree to discuss such matters with CHRP).
     (d) In the event any audit of the books and records of the Company and its
Subsidiaries relating to the Revenue Rights, Revenue Interest, and the other
Collateral by CHRP and/or any of CHRP’s representatives reveals that the amounts
paid to CHRP hereunder for the period of such audit have been understated by
more than five percent (5%) of the amounts determined to be due for the period
subject to such audit, then the Audit Costs in respect of such audit shall be
borne by the Company; and in all other cases, such Audit Costs shall be borne by
CHRP.
     (e) The Company shall, promptly after the end of each Fiscal Quarter (but
in no event later than forty five (45) days following the end of such Fiscal
Quarter), produce and deliver to CHRP a Quarterly Report for such quarter,
together with a certificate of an executive officer of the Company, certifying
that to the knowledge of such officer (i) such Quarterly Report is a true and
complete copy (in all material respects) and (ii) any statements and any data
and information therein prepared by the Company are true, correct and accurate
in all material respects.
     Section 5.03 Material Contracts.
     The Company shall comply with all material terms and conditions of and
fulfill all of its obligations under all the Material Contracts. Upon the
occurrence of a material breach of any such Material Contract by any other party
thereto, which is not cured as provided therein, the Company shall use
commercially reasonable efforts to seek to enforce all of its rights and
remedies thereunder. The Company shall not amend any Material Contract (other
than consents or approvals given in the ordinary course of business) or issue
any consents or other approvals under any such Material Contract without the
prior written consent of CHRP, which consent shall not be unreasonably withheld,
delayed or conditioned.
     Section 5.04 Confidentiality; Public Announcement.
     (a) All information furnished by CHRP to the Company or by the Company to
CHRP, including the Confidential Information, in connection with this Agreement
and any other Transaction Document and the transactions contemplated hereby and
thereby, as well as the terms, conditions and provisions of this Agreement and
any other Transaction Document, shall be kept confidential by the Company and
CHRP, and shall be used by the Company and CHRP only in connection with this
Agreement and any other Transaction Document and the transactions contemplated
hereby and thereby. Notwithstanding the foregoing, the Company and CHRP may
disclose such information to their partners, directors, employees, managers,
officers, investors, potential investors, bankers, advisors, trustees and
representatives, provided that such Persons shall be informed of the
confidential nature of such information and shall be obligated in writing to
keep such information confidential pursuant to the terms of this
Section 5.04(a). The Company will consult with CHRP, and CHRP will consult the
Company, on the form, content and timing of any such disclosures of Confidential
Information related to the Transaction Documents including, without limitation,
any disclosures made pursuant to applicable securities laws or made to
investment or other analysts.

-27-



--------------------------------------------------------------------------------



 



     (b) Except as required by law or the rules and regulations of any
securities exchange or trading system or the FDA or any Governmental Authority
with similar regulatory authority, or except with the prior written consent of
the other party (which consent shall not be unreasonably withheld, conditioned
or delayed), no party shall issue any press release or make any other public
disclosure with respect to the transactions contemplated by this Agreement or
any other Transaction Document; provided, however, that wherever so permitted by
relevant law or rule, the Company shall make available to CHRP prior to public
release (and consider CHRP’s reasonable revisions thereto) any press releases
required by law or the rules and regulations of any securities exchange or
trading system or the FDA or any Governmental Authority with similar regulatory
authority with respect to the transactions contemplated by this Agreement or any
other Transaction Document; and provided further, that the Company and CHRP may
jointly prepare a press release for dissemination promptly following the Closing
Date. Notwithstanding anything to the contrary in this Section 5.04(b), the
Company shall seek confidential treatment under applicable Securities and
Exchange Commission rules, to avoid public disclosure of competitively sensitive
provisions of the Revenue Interest (i.e., the Applicable Percentage, the
multiple step down and the Put Price formula using internal rate of return and
multiples, etc.), and to allow CHRP to review and provide input on all redacted
drafts, descriptive summaries and transmittal letters prepared in connection
with the Company’s obligations arising under this sentence prior to submission
or filing with the Securities and Exchange Commission or otherwise.
     Section 5.05 Security Agreement.
     The Company shall, at all times until the Obligations are paid and
performed in full, grant in favor of CHRP a valid, continuing, first perfected
security interest in the Revenue Rights and the Revenue Interest relating to it
and the other Collateral described in the Revenue Interest Security Agreement.
     Section 5.06 Further Assurance.
     (a) Subject to the terms and conditions of this Agreement, each of CHRP and
the Company will use their commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement and any other Transaction Document. CHRP and the Company agree to
execute and deliver such other documents, certificates, agreements and other
writings (including any financing statement filings requested by CHRP) and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement and any
other Transaction Document and to vest in CHRP good, valid and marketable rights
and interests in and to the Revenue Interest free and clear of all Liens, except
for the Permitted Liens and those Liens created in favor of CHRP pursuant to
Revenue Interest Security Agreement, the Note Security Agreement, the Subsidiary
Note Security Agreement and any other Transaction Document.
     (b) CHRP and the Company shall execute and deliver such additional
documents, certificates and instruments, and to perform such additional acts, as
may be reasonably requested and necessary or appropriate to carry out and
effectuate all of the provisions of this Agreement and any other Transaction
Document and to consummate all of the transactions contemplated by this
Agreement and any other Transaction Document.

-28-



--------------------------------------------------------------------------------



 



     (c) CHRP and the Company shall cooperate and provide assistance as
reasonably requested by the other respective party in connection with any
litigation, arbitration or other proceeding (whether threatened, existing,
initiated, or contemplated prior to, on or after the date hereof) to which any
party hereto or any of its officers, directors, shareholders, agents or
employees is or may become a party or is or may become otherwise directly or
indirectly affected or as to which any such Persons have a direct or indirect
interests, in each case relating to this Agreement, any other Transaction
Document, the Revenue Interest or any other Collateral, or the transactions
described herein or therein.
     Section 5.07 Put Option; Step-Down Option.
     (a) In the event that a Put Option Event shall occur during the Term, CHRP
shall have the right, but not the obligation (the “Put Option”), to require the
Company to repurchase from CHRP the Revenue Interest at the Put Price in cash.
In the event CHRP elects to exercise its Put Option, CHRP shall deliver written
notice to the Company specifying the closing date (the “Put Option Closing
Date”), which date shall (i) in the case of a Change of Control, be the date of
consummation of such Change of Control, and (ii) otherwise, not be earlier than
thirty (30) days after the breach or default giving rise to the Put Option Event
or later than one hundred eighty (180) days after the Put Option Event. On the
Put Option Closing Date, the Company shall repurchase from CHRP the Revenue
Interest at the Put Price in cash, the payment of which shall be made by wire
transfer of immediately available funds to the account designated by CHRP.
Notwithstanding anything to the contrary contained herein, immediately upon the
occurrence of a Bankruptcy Event, CHRP shall be deemed to have automatically and
simultaneously elected to have the Company repurchase from CHRP the Revenue
Interest for the Put Price in cash and the Put Price shall be immediately due
and payable without any further action or notice by any party.
     (b) In connection with the consummation of a repurchase of the Revenue
Interest pursuant to the Put Option, CHRP agrees that it will (i) promptly
execute and deliver to the Company such UCC termination statements and other
documents as may be necessary to release CHRP’s Lien on the Collateral and
otherwise give effect to such repurchase and (ii) take such other actions or
provide such other assistance as may be necessary to give effect to such
repurchase.
     (c) The Company shall have the right, but not the obligation (the
“Step-Down Option”), to prepay amounts to CHRP in respect of Sections 2.02 and
5.08 at the Step-Down Price in cash; provided, however, that, the Company shall
remain obligated to pay CHRP *** percent (***%) of all Net Product Sales from
and after the Step-Down Closing Date through the end of the Term, which Net
Product Sales shall be treated in accordance with clause (b) of the definition
of Applicable Percentage. In the event the Company elects to exercise its
Step-Down Option, the Company shall deliver written notice to the CHRP
specifying the closing date (the “Step-Down Option Closing Date”), which date
shall be no more than ten (10) Business Days after the date on which the Company
delivers its written notice. On the Step-Down Option Closing Date, the Company
shall prepay such amounts to CHRP at the Step-Down Price in cash,
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-29-



--------------------------------------------------------------------------------



 



the payment of which shall be made by wire transfer of immediately available
funds to the account designated by CHRP.
     Section 5.08 Remittance to and from the Collection Accounts.
     (a) Within thirty (30) days of the Closing Date, the parties hereto shall
enter into (i) the JPMorgan Deposit Agreement in form and substance reasonably
satisfactory to the parties hereto and the Deposit Bank, which agreement will
provide for, among other things, the establishment and maintenance of a Joint
Concentration Account and a CHRP Concentration Account, and the establishment of
“control” within the meaning of Article 9 of the UCC, with respect to the Joint
Concentration Account, all in accordance with the terms herein and therein, and
(ii) the Comerica Deposit Agreement in form and substance reasonably
satisfactory to the parties hereto and the Collection Bank, which agreement will
provide for, among other things, the maintenance of the Collection Accounts, the
daily sweeping of all funds from the deposit account described in the definition
of “Collection Accounts” to the Joint Concentration Account and the
establishment of “control” within the meaning of Article 9 of the UCC, with
respect to the Collection Accounts. Any CHRP Concentration Account shall be held
solely for the benefit of CHRP, but shall be subject to the terms and conditions
of this Agreement, the Revenue Interest Security Agreement, the Note Security
Agreement, the Subsidiary Note Security Agreement and the other Transaction
Documents. Funds deposited into the lockbox and credit accounts described in the
definition of “Collection Accounts” shall be swept by the Collection Bank on a
daily basis into the deposit account described in the definition of “Collection
Accounts”; and subsequent thereto such funds shall be swept by the Collection
Bank on a daily basis into the Joint Concentration Account; and subsequent
thereto, the Daily Amount shall be swept by the Deposit Bank on a daily basis
into the CHRP Concentration Account. CHRP shall have immediate and full access
to any funds held in the CHRP Concentration Account and such funds shall not be
subject to any conditions or restrictions whatsoever. After the Daily Amount is
swept into the CHRP Concentration Account, the amounts remaining in the Joint
Concentration Account shall then be swept by the Deposit Bank into the Company
Concentration Account. The Company shall have immediate and full access to any
funds held in the Company Concentration Account and such funds shall not be
subject to any conditions or restrictions whatsoever other than those of the
Deposit Bank and as provided in the Note Security Agreement and related
documents; provided, however, that nothing herein shall (i) affect or reduce the
Company’s obligations to pay in full all amounts due to CHRP under this
Agreement, or (ii) in any manner limit the recourse of CHRP to the Collateral to
satisfy the Company’s Obligations.
     (b) The Company shall pay for all fees, expenses and charges of the Deposit
Bank and the Collection Bank other than fees relating to the CHRP Concentration
Account.
     (c) The Company shall cause all its customers (including any licensees of
the Intellectual Property) to remit all payments in respect of sales of Included
Products and the Additional Included Products (or such licenses) directly to the
Collection Accounts. Without limiting the foregoing, commencing on the Closing
Date and thereafter, any and all payments in respect of sales of the Included
Products and the Additional Included Products received by the Company or its
Subsidiaries shall be deposited into the Joint Concentration Account within
three (3) Business Days of the Company’s or its Subsidiaries’ receipt thereof.

-30-



--------------------------------------------------------------------------------



 



     (d) The Company shall not have any right to terminate the Collection Bank
or Deposit Bank without CHRP’s prior written consent. Any such consent, which
CHRP may grant or withhold in its sole and absolute discretion, shall be subject
to the satisfaction of each of the following conditions to the satisfaction of
CHRP:
          (i) the successor Collection Bank or Deposit Bank shall be acceptable
to CHRP;
          (ii) CHRP, the Company and the successor Collection Bank or Deposit
Bank shall have entered into deposit agreements substantially in the forms of
the JPMorgan Deposit Agreement and Comerica Deposit Agreement, each initially
entered into, as applicable;
          (iii) all funds and items in the accounts subject to the Comerica
Deposit Agreement or JPMorgan Deposit Agreement to be terminated shall be
transferred to the new accounts held at the successor Collection Bank or Deposit
Bank, as applicable, prior to the termination of the then existing Collection
Bank or Deposit Bank; and
          (iv) CHRP shall have received evidence that all of the applicable
parties making payments in respect of sales of the Included Products and
Additional Included Products have been instructed to remit all future payments
in respect of sales of the Included Products and Additional Included Products to
the new accounts held at the successor Collection Bank or Deposit Bank.
     (e) True-Up.
          (i) Following the end of each Fiscal Quarter, as soon as the Company
shall have determined the Net Product Sales for such Fiscal Quarter and for each
other Fiscal Quarter in the Fiscal Year in which the then most recently ended
Fiscal Quarter occurred (the “Year-to-Date Net Product Sales”) and in any event
no later than forty-five (45) days after the end of such Fiscal Quarter (unless
such Fiscal Quarter is the last Fiscal Quarter of a Fiscal Year in which case no
later than ninety (90) days after the end of such Fiscal Quarter), the Company
shall present CHRP a certificate, in reasonable detail with supporting
calculations and information, detailing the Year-to-Date Net Product Sales (the
“True-Up Statement”); provided that if the Company is required to file Forms
10-Q and 10-K with the SEC, the time periods for delivery of the True-Up
Statement shall be 15 days after the due dates for the Company’s filing of such
forms with the SEC.
          (ii) If CHRP has received on or prior to the last day of the most
recently ended Fiscal Quarter payments from the Company under Section 2.02
(other than payments under Section 2.02(a)(ii), provided, however, the Company’s
payments under Section 2.02(a)(ii) shall be considered for purposes of
determining the Applicable Percentage) or this Section 5.08 in respect of the
Fiscal Year for which Year-to-Date Net Product Sales is calculated under clause
(i) above which are in excess of the Applicable Percentage of Year-to-Date Net
Product Sales, CHRP shall pay such excess to the Company within twenty (20) days
of receipt by CHRP of the True-Up Statement. For the avoidance of doubt, the
provisions of this Section 5.08(e)(ii) shall also apply, in any event, if and to
the extent the payment received by CHRP pursuant to Section 2.02(a)(ii) results
in aggregate payments received and retained (i.e., not refunded pursuant to the
true-up in Section 5.08(e) by CHRP) by CHRP under Sections 2.02, 5.07(c) and
5.08 from October 1, 2007 through the end of the Fiscal Quarter in which payment
is received by CHRP

-31-



--------------------------------------------------------------------------------



 



pursuant to Section 2.02(a)(ii), to exceed      ***      Percent (***%) of the
aggregate amount paid by CHRP under Section 2.03.
          (iii) If the Applicable Percentage of Year-to-Date Net Product Sales
is in excess of the amounts CHRP has received on or prior to the last day of the
most recently ended Fiscal Quarter in respect of the Fiscal Year for which
Year-to-Date Net Product Sales is calculated under clause (i) above under
Section 2.02 (other than payments under Section 2.02(a)(ii), provided, however,
the Company’s payments under Section 2.02(a)(ii) shall be considered for
purposes of determining the Applicable Percentage) or this Section 5.08, the
Company shall pay such excess to CHRP within twenty (20) days of the receipt by
CHRP of the True-Up Statement.
     Section 5.09 License Agreements.
     The Company shall use its commercially reasonable efforts to duly perform
and observe all of its covenants and obligations under each License Agreement in
all material respects. Upon the occurrence of a material breach of any of the
License Agreements by any other party thereto, which is not cured as provided
therein, the Company thereto shall use its commercially reasonable efforts to
seek to enforce all of its and its Subsidiaries’ rights and remedies thereunder,
if its board of directors determines it is in the best interests of the Company
and its stockholders to enforce such rights and remedies.
     Section 5.10 Intellectual Property.
     (a) Except with respect to the Patents set forth on Schedule 5.10, the
Company shall, at its sole expense, either directly or by causing any Licensee
to do so, take any and all commercially reasonable actions (including taking
legal action to specifically enforce the applicable terms of any License
Agreement) and prepare, execute, deliver and file any and all agreements,
documents or instruments which are necessary to (A) diligently maintain the
applicable Intellectual Property and the Patents and (B) diligently defend or
assert such Intellectual Property and such Patents against infringement or
interference in the Territory by any other Persons, and against any claims of
invalidity or unenforceability, in any jurisdiction in the Territory (including,
without limitation, by bringing any legal action for infringement or defending
any counterclaim of invalidity or action of a Third Party for declaratory
judgment of non-infringement or non-interference). Except with respect to the
patents set forth on Schedule 5.10, the Company shall not and shall use its
commercially reasonable efforts to cause any Licensee not to, disclaim or
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of, the applicable Patents in the Territory or other
Intellectual Property; provided, however, this Section shall not apply to
abandonment of any Patents and trademarks made in the ordinary course of
business to the extent consented to by CHRP (not to be unreasonably withheld,
conditioned or delayed.)
     (b) In the event that the Company becomes aware that the Use of any
Included Product or Additional Included Product in the Territory infringes or
violates any Third Party
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-32-



--------------------------------------------------------------------------------



 



intellectual property, the Company shall promptly use commercially reasonable
efforts to attempt to secure the right to use such intellectual property on
behalf of itself and the affected Licensee and shall pay all costs and amounts
associated with obtaining any such license, without any reduction in the Revenue
Interest.
     (c) The Company shall directly, or through a Licensee, take any and all
commercially reasonable actions and prepare, execute, deliver and file any and
all agreements, documents or instruments that are necessary or desirable to
secure and maintain all Regulatory Approvals in the Territory. The Company shall
not withdraw or abandon, or fail to take any action necessary to prevent the
withdrawal or abandonment of, any Regulatory Approval in the Territory once
obtained.
     Section 5.11 Negative Covenants.
     The Company shall not, nor shall it permit any of its Subsidiaries to,
without the prior written consent of CHRP:
     (a) forgive, release or reduce any amount, or delay or postpone (other than
on a commercially reasonable basis) any amount, owed to the Company or its
Subsidiaries and relating to the Revenue Interest;
     (b) waive, amend, cancel or terminate, exercise or fail to exercise, any of
its material rights constituting or relating to the Revenue Rights except in
respect of the abandonment on non-material non-United States Patents which has
been determined by the Company’s board of directors to be in the best interests
of the Company and its stockholders;
     (c) amend, modify, restate, cancel, supplement, terminate or waive any
provision of any License Agreement, or grant any consent thereunder, or agree to
do any of the foregoing, including, without limitation, entering into any
agreement with any Licensee under the provisions of such License Agreement; or
     (d) create, incur, assume or suffer to exist any Lien, upon or with respect
to the Revenue Interest, the Revenue Rights or the other Collateral, or agree to
do or suffer to exist any of the foregoing, except for any Permitted Liens and
any Lien or agreements in favor of CHRP granted under or pursuant to this
Agreement and the other Transaction Documents.
     Section 5.12 Future Agreements.
     The Company shall not enter into, nor shall it permit any of its
Subsidiaries to enter into, any agreement that would or could reasonably be
expected to result in a Material Adverse Effect without CHRP’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.
     Section 5.13 Insurance.
     The Company shall (i) maintain insurance policies with insurance companies
rated not less than “A-” by A.M. Best Company, Inc. with coverages and in
amounts customary for companies of comparable size and condition similarly
situated in the same industry as the Company and its Subsidiaries, including
product liability insurance, directors and officers insurance and general
liability, subject only to such exclusions and deductible items as are usual

-33-



--------------------------------------------------------------------------------



 



and customary in insurance policies of such type, and (ii) maintain CHRP as an
additional insured party with respect to its general liability and product
liability insurance policies.
     Section 5.14 Notice.
     The Company shall provide CHRP with written notice as promptly as
practicable (and in any event within five (5) Business Days) after becoming
aware of any of the following:
     (a) the occurrence of a Bankruptcy Event;
     (b) any material breach or default by the Company or any of its
Subsidiaries of any covenant, agreement or other provision of this Agreement or
any other Transaction Document;
     (c) any representation or warranty made or deemed made by the Company or
any of its Subsidiaries in any of the Transaction Documents or in any
certificate delivered to CHRP pursuant hereto shall prove to be untrue,
inaccurate or incomplete in any material respect on the date as of which made or
deemed made; or
     (d) the occurrence of a Change of Control.
     Section 5.15 Use of Proceeds.
     The Company and its Subsidiaries shall use all proceeds received from CHRP
pursuant to Section 2.03 for the purpose of generating and increasing Net
Product Sales and for working capital and general corporate purposes, including,
but not limited to, the repayment of outstanding debt to Comerica, build out of
commercial infrastructure, promotional, marketing and sales efforts and the
hiring of sales representatives and other employees. The Company and its
Subsidiaries shall not use any such proceeds for any other purposes.

-34-



--------------------------------------------------------------------------------



 



ARTICLE VI
THE CLOSING; CONDITIONS TO CLOSING
     Section 6.01 Closing.
     Subject to the closing conditions set forth in Sections 6.02 and 6.03, the
closing of the assignment of the Revenue Interest and the Second Warrant (the
“Closing”) shall take place at the offices of McDermott Will & Emery LLP, 227 W.
Monroe St., Chicago, Illinois 60606, on the Closing Date.
     Section 6.02 Conditions Applicable to CHRP.
     The obligations of CHRP to effect the Closing shall be subject to the
satisfaction of the following conditions, any of which may be waived by CHRP in
its sole discretion:
     (a) Accuracy of Representations and Warranties. The representations and
warranties of the Company set forth in the Transaction Documents shall be true,
correct and complete in all material respects as of the Closing Date.
     (b) No Adverse Circumstances. Except as disclosed to CHRP in the Disclosure
Schedule or the Company’s Form 10-Q for the third quarter of 2007 as filed with
the SEC, there shall not have occurred or be continuing any event or
circumstance (including any development with respect to the efficacy of the
Included Products or the Intellectual Property or the use or expected future use
of the same as opposed to competing products) that could reasonably be expected
to have a Material Adverse Effect.
     (c) Litigation. No action, suit, litigation, proceeding or investigation
shall have been instituted, be pending or threatened (i) challenging or seeking
to make illegal, to delay or otherwise directly or indirectly to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain damages in connection with the transactions contemplated by
this Agreement, or (ii) seeking to restrain or prohibit CHRP’s acquisition of
the Revenue Interest or the Second Warrant.
     (d) Consents. All notices to, consents, approvals, authorizations and
waivers from Third Parties and Government Authorities that are required for the
consummation of the transactions contemplated by this Agreement or any of the
Transaction Documents shall have been obtained or provided for and shall remain
in effect.
     (e) Comerica Deposit Agreement. The Comerica Deposit Agreement (together
with any necessary account control agreements) shall have been executed and
delivered by the Company and the Collection Bank, and CHRP shall have received
the same.
     (f) JPMorgan Deposit Agreement. The JPMorgan Deposit Agreement (together
with any necessary account control agreements) shall have been executed and
delivered by the Company and the Deposit Bank, and CHRP shall have received the
same.
     (g) Note and Warrant Purchase Agreement. The Note and Warrant Purchase
Agreement shall have been executed and delivered by the Company, and CHRP shall
have received the same.

-35-



--------------------------------------------------------------------------------



 



     (h) Second Warrant. The Second Warrant shall have been executed and
delivered by the Company, and CHRP shall have received the same.
     (i) Investor Rights Agreement. The Investor Rights Agreement shall have
been executed and delivered by the Company, and CHRP shall have received the
same.
     (j) Officer’s Certificate. CHRP shall have received a certificate of an
executive officer of the Company pursuant to which such officer certifies that
the conditions set forth in Sections 6.02(a), (b), (c), and (o) have been
satisfied in all respects.
     (k) Assignment of Revenue Interest. The Assignment of Revenue Interest
shall have been executed and delivered by the Company to CHRP, and CHRP shall
have received the same.
     (l) Security Agreements. The Revenue Interest Security Agreement, the Note
Security Agreement and the Subsidiary Note Security Agreement shall have been
duly executed and delivered by all the parties thereto, together with proper
financing statements (including Form UCC-1s) for filing under the UCC and/or any
other applicable law, rule, statute or regulation relating to the perfection of
a security interest in filing offices in the jurisdictions listed on Schedule
6.02(l), and such agreements shall be in full force and effect.
     (m) Legal Opinions.
          (i) CHRP shall have received an opinion of Heller Ehrman LLP,
transaction counsel to the Company, in form and substance satisfactory to CHRP
and its counsel, to the effect set forth in Exhibit G.
          (ii) CHRP shall have received an opinion of Heller Ehrman LLP,
intellectual property counsel to the Company, in form and substance satisfactory
to CHRP and its counsel, to the effect set forth in Exhibit H.
     (n) Corporate Documents of the Company and its Subsidiaries. CHRP shall
have received on the Closing Date, certificates, dated as of the Closing Date,
of an executive officer of the Company and its Subsidiaries (the statements made
in which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of each the Company’s
and its Subsidiaries’ certificate of incorporation or other organizational
documents (together with any and all amendments thereto) certified by the
appropriate Governmental Authority as being true, correct and complete copies;
(ii) attaching copies, certified by such officer as true and complete, of
resolutions of the board of directors of each of the Company and its
Subsidiaries authorizing and approving the execution, delivery and performance
by it of the Transaction Documents and the transactions contemplated herein and
therein; (iii) setting forth the incumbency of the officer or officers of the
Company and its Subsidiaries who have executed and delivered the Transaction
Documents including therein a signature specimen of each such officer or
officers; and (iv) attaching copies, certified by such officer as true and
complete, of a certificate of the appropriate Governmental Authority of each of
the Company and its Subsidiaries’ jurisdiction of incorporation, stating that it
is in good standing under the laws of its incorporation.
     (o) Covenants. Each of the Company and its Subsidiaries shall have complied
in all material respects with its covenants set forth in the Transaction
Documents.

-36-



--------------------------------------------------------------------------------



 



     (p) Due Diligence. CHRP’s due diligence review of the Company and its
Subsidiaries shall have been completed to CHRP’s reasonable satisfaction.
     Section 6.03 Conditions Applicable to the Company.
     The obligation of the Company to effect the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived by
the Company in their sole discretion:
     (a) Accuracy of Representations and Warranties. The representations and
warranties of CHRP set forth in this Agreement shall be true, correct and
complete in all material respects as of the Closing Date.
     (b) Litigation. No action, suit, litigation, proceeding or investigation
shall have been instituted, be pending or threatened (i) challenging or seeking
to make illegal, to delay or otherwise directly or indirectly to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain damages in connection with the transactions contemplated by
this Agreement, or (ii) seeking to restrain or prohibit CHRP’s acquisition of
the Revenue Interest or the Second Warrant.
     (c) Closing Certificate. The Company shall have received at the Closing a
certificate of an authorized representative of CHRP certifying that the
conditions set forth in Sections 6.03(a) and (b) have been satisfied in all
material respects as of the Closing Date.
     (d) Funding. CHRP shall have funded under its obligations arising under
Section 2.03(a)(i) within fifteen (15) Business Days of the date hereof.
ARTICLE VII
TERMINATION
     Section 7.01 Termination Date.
     Except as otherwise provided in this Section 7.01 and in Sections 7.02 and
8.01, this Agreement shall terminate upon expiration of the Term. If any
payments are required to be made by one of the parties hereunder after that
date, this Agreement shall remain in full force and effect until any and all
such payments have been made in full, and (except as provided in Section 7.02)
solely for that purpose. In addition, this Agreement shall sooner terminate if
CHRP shall have exercised the Put Option, pursuant to Section 5.07, with the
termination date in that event being the date on which the Company completes the
repurchase of the Revenue Interest with payment in full to CHRP.
     Section 7.02 Effect of Termination.
     In the event of the termination of this Agreement pursuant to Section 7.01,
this Agreement shall forthwith become void and have no effect without any
liability on the part of any party hereto or its Affiliates, directors,
officers, stockholders, partners, managers or members other than the provisions
of this Section 7.02 and Sections 5.04, 5.05, 8.01, 8.02, 8.04 and 8.05 hereof,
which shall survive any termination as set forth in Section 8.01. Nothing
contained in this Section 7.02 shall relieve any party from liability for any
breach of this Agreement.

-37-



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Survival.
     (a) All representations and warranties made herein and in any other
Transaction Document, any certificates or in any other writing delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the Closing and shall continue to survive to the
extent permitted by law until the termination of this Agreement in accordance
with Article VII. Notwithstanding anything in this Agreement or implied by law
to the contrary, all the agreements contained in Sections 5.04, 5.05, 8.01,
8.02, 8.04 and 8.05 shall survive indefinitely following the execution and
delivery of this Agreement and the Closing and the termination of this
Agreement.
     (b) Any investigation or other examination that may have been made or may
be made at any time by or on behalf of the party to whom representations and
warranties are made shall not limit, diminish or in any way affect the
representations and warranties in the Transaction Documents, and the parties may
rely on the representations and warranties in the Transaction Documents
irrespective of any information obtained by them by any investigation,
examination or otherwise.
     Section 8.02 Future Equity Offerings.
     In the event that the Company desires to conduct a transaction or series of
transactions after the Closing Date, in which the Company issues its equity
securities and/or rights to acquire its equity securities, then the Company
shall take commercially reasonable efforts to discuss the opportunity for CHRP
to participate in such transaction or series of transactions, without any
further obligation.
     Section 8.03 Notices.
     All notices, consents, waivers and communications hereunder given by any
party to the other shall be in writing (including facsimile transmission and
electronic mail) and delivered personally, facsimile, by electronic mail, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed:
     If to CHRP to:
Cowen Healthcare Royalty Partners, L.P.
c/o Cowen Healthcare Royalty GP, LLC
177 Broad Street
Suite 1101
Stamford, CT 06901
Attention: Clarke B. Futch
Facsimile No.: (646) 562-1293
Email: clarke.futch@cowen.com

-38-



--------------------------------------------------------------------------------



 



     with a copy to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, IL 60606-5096
Attention: Timothy R.M. Bryant
Facsimile No.: (312) 984-7700
Email: tbryant@mwe.com
     If to the Company or any of its Subsidiaries to:
Artes Medical, Inc.
5870 Pacific Center Boulevard
San Diego, CA 92121
Attention: Karla R. Kelly, General Counsel
Facsimile No.: (858) 875-5609
Email: kkelly@artesmedical.com
     with a copy to:
Heller Ehrman LLP
4350 La Jolla Village Drive, 7th Floor
San Diego, CA 92122
Attention: Jeff Thacker
Facsimile No.: (858) 587-5941
Email: jthacker@hellerehrman.com
or to such other address or addresses as CHRP or the Company may from time to
time designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, unless such communication is sent trans-Atlantic, in which
case they shall be deemed effective three (3) Business Days after dispatch,
(b) when facsimiled or sent by electronic mail, be effective one (1) Business
Day after transmission, or (c) when delivered by a recognized overnight courier
or in person, be effective upon receipt when hand delivered.
     Section 8.04 Successors and Assigns.
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. None
of the Company nor its Subsidiaries shall be entitled to assign any of its
obligations and rights under the Transaction Documents without the prior written
consent of CHRP. CHRP may assign without consent of the Company or its
Subsidiaries any of its rights under the Transaction Documents without
restriction; provided, that if CHRP completes a financing, securitization or
other capital markets transaction with respect to the Revenue Interest, CHRP
will use its commercially reasonable efforts to remain the servicer or
administrator.

-39-



--------------------------------------------------------------------------------



 



     Section 8.05 Indemnification.
     (a) The Company hereby indemnifies and holds CHRP and its Affiliates and
any of their respective partners, directors, managers, members, officers,
employees and agents (each a “CHRP Indemnified Party”) harmless from and against
any and all Losses (including all Losses in connection with any product
liability claims or claims of infringement or misappropriation of any
intellectual property rights of any Third Parties) incurred or suffered by any
CHRP Indemnified Party arising out of (i) the failure of any representation,
warranty or certification made by the Company or its Subsidiaries in any of the
Transaction Documents or certificates given by the Company or its Subsidiaries
in writing pursuant hereto or thereto to be true and correct in all material
respects as of the Closing Date (except (A) for such representations and
warranties that are made as of a specific date, in which case such
representations and warranties shall apply only as of such specified date and
(B) for such representations and warranties that are qualified by a materiality
or similar standard which shall be true and correct in all respects) or (ii) any
breach of or default under any covenant or agreement by the Company or its
Subsidiaries pursuant to any Transaction Document, including any failure by the
Company or its Subsidiaries to satisfy any of the Excluded Liabilities.
     (b) CHRP hereby indemnifies and holds the Company, its Affiliates and any
of their respective partners, directors, managers, officers, employees and
agents (each a “Company Indemnified Party”) harmless from and against any and
all Losses incurred or suffered by a Company Indemnified Party arising out of
(i) the failure of any representation, warranty or certification made by the
CHRP in any of the Transaction Documents or certificates given by the CHRP in
writing pursuant hereto or thereto to be true and correct in all material
respects as of the Closing Date (except (A) for such representations and
warranties that are made as of a specific date, in which case such
representations and warranties shall apply only as of such specified date and
(B) for such representations and warranties that are qualified by a materiality
or similar standard which shall be true and correct in all respects) or (ii) any
breach of or default under any covenant or agreement by CHRP pursuant to any
Transaction Document
     (c) If any claim, demand, action or proceeding (including any investigation
by any Governmental Authority) shall be brought or alleged against an
indemnified party in respect of which indemnity is to be sought against an
indemnifying party pursuant to the preceding paragraphs, the indemnified party
shall, promptly after receipt of notice of the commencement of any such claim,
demand, action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 8.05 unless, and only to the extent that, such omission results in the
forfeiture of, or has a material adverse effect on the exercise or prosecution
of, substantive rights or defenses by the indemnifying party. In case any such
action is brought against an indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who may be counsel to
the indemnifying party, unless such representation would be inappropriate due to
actual or potential conflicts of interest between them based on the advice of
such counsel), and after notice from the indemnifying party to such indemnified
party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such indemnified party under this Section 8.05 for any

-40-



--------------------------------------------------------------------------------



 



legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation. In any such proceeding, an indemnified party shall have the right
to retain its own counsel, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party unless (i) the indemnifying
party and the indemnified party shall have mutually agreed to the retention of
such counsel, (ii) the indemnifying party has assumed the defense of such
proceeding and has failed within a reasonable time to retain counsel reasonably
satisfactory to such indemnified party or (iii) the named parties to any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interests between
them based on the advice of such counsel. It is agreed that the indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate law firm (in addition to local counsel where necessary) for all
such indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.
     Section 8.06 Independent Nature of Relationship.
     (a) The relationship between the Company and its Subsidiaries, on the one
hand, and CHRP, on the other hand, is solely that of assignor and assignee, and
neither CHRP, on the one hand, nor the Company and its Subsidiaries, on the
other hand, has any fiduciary or other special relationship with the other or
any of their respective Affiliates.
     (b) No officer or employee of CHRP will be located at the premises of the
Company or any of its Affiliates, except in connection with an audit performed
pursuant to Section 5.02. No officer, manager or employee of CHRP shall engage
in any commercial activity with the Company or any of its Affiliates other than
as contemplated herein and in the other Transaction Documents.
     (c) The Company and/or any of its Affiliates shall not at any time obligate
CHRP, or impose on CHRP any obligation, in any manner or respect to any Person
not a party hereto.
     Section 8.07 Tax.
     (a) For United States federal, state and local tax purposes, the Company
and CHRP shall treat the assignment of the Revenue Interest as debt for United
States tax purposes. The parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 8.07 on any tax return or in
any audit or other administrative or judicial proceeding unless (i) the other
party to this Agreement has consented to such actions, or (ii) the party that
contemplates taking such an inconsistent position has been advised by counsel in
writing that it is more likely than not (x) that there is no “reasonable basis”
(within the meaning of Treasury Regulation Section 1.6662-3(b)(3)) for the
position specified in this Section 8.07 or (y) that

-41-



--------------------------------------------------------------------------------



 



taking such a position would otherwise subject the party to penalties under the
Internal Revenue Code of 1986, as amended.
     (b) This Agreement is not intended to create a deemed partnership,
association or joint venture between CHRP and any counterparty. Each party
agrees not to refer to the other as a “partner” or the relationship as a
“partnership” or “joint venture”.
     (c) The parties agree that the payments made by CHRP under Section 2.03
shall be allocated for income tax purposes as follows:
          (i) $83,390 shall be allocated to the Second Warrant; and
          (ii) all other amounts paid by CHRP under Section 2.03 shall be
allocated to the Revenue Interest.
     Section 8.08 Entire Agreement.
     This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements (including the Letter of Intent
dated December 12, 2007 between Cowen Healthcare Royalty Management, LLC and the
Company), understandings and negotiations, both written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
the terms of that certain Confidentiality Agreement by and between the Company
and CHRP dated as of August 24, 2007 shall continue in effect. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein (or in the Exhibits, Schedules or other Transaction Documents)
has been made or relied upon by either party hereto. None of this Agreement, nor
any provision hereof, is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.
     Section 8.09 Amendments; No Waivers.
     (a) This Agreement or any term or provision hereof may not be amended,
changed or modified except with the written consent of the parties hereto. No
waiver of any right hereunder shall be effective unless such waiver is signed in
writing by the party against whom such waiver is sought to be enforced.
     (b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     Section 8.10 Interpretation.
     When a reference is made in this Agreement to Articles, Sections, Schedules
or Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit
to this Agreement unless otherwise indicated. The words “include”, “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation”. Neither party hereto shall

-42-



--------------------------------------------------------------------------------



 



be or be deemed to be the drafter of this Agreement for the purposes of
construing this Agreement against one party or the other.
     Section 8.11 Headings and Captions.
     The headings and captions in this Agreement are for convenience and
reference purposes only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.
     Section 8.12 Counterparts; Effectiveness.
     This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. This Agreement shall become effective when each party hereto
shall have received a counterpart hereof signed by the other parties hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.
     Section 8.13 Severability.
     If any provision of this Agreement is held to be invalid or unenforceable,
the remaining provisions shall nevertheless be given full force and effect.
     Section 8.14 Expenses; Attorneys Fees.
     Each party hereto will pay all of its own fees and expenses in connection
with entering into and consummating the transactions contemplated by this
Agreement; provided, that the Company agrees to reimburse CHRP for CHRP’s
actual, reasonable and documented out-of-pocket expenses to cover due diligence
and other, including legal, expenses associated with the transactions
contemplated hereby up to $300,000 in the aggregate; and provided, further, that
if any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
     Section 8.15 Governing Law; Jurisdiction.
     (a) This Agreement shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the state of New York, without giving
effect to the principles of conflicts of law thereof.
     (b) Any legal action or proceeding with respect to this Agreement or any
other Transaction Document may be brought in any state or federal court of
competent jurisdiction in the state, county and city of New York. By execution
and delivery of this Agreement, each party hereto hereby irrevocably consents to
and accepts, for itself and in respect of its property, generally and
unconditionally the non-exclusive jurisdiction of such courts. Each party hereto
hereby further irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of any Transaction Document.

-43-



--------------------------------------------------------------------------------



 



     (c) Each party hereto hereby irrevocably consents to the service of process
out of any of the courts referred to in subsection (b) above of this
Section 8.15 in any such suit, action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at its address
set forth in this Agreement. Each party hereto hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any suit, action or proceeding commenced hereunder or
under any other Transaction Document that service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of a party to
serve process on the other party in any other manner permitted by law.
     Section 8.16 Waiver of Jury Trial.
     Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any action,
proceeding, claim or counterclaim arising out of or relating to any Transaction
Document or the transactions contemplated under any Transaction Document. This
waiver shall apply to any subsequent amendments, renewals, supplements or
modifications to any Transaction Document.
[SIGNATURE PAGE FOLLOWS]

-44-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

          COMPANY:  ARTES MEDICAL, INC.
      By:   /s/ Diane S. Goostree         Name:   Diane S. Goostree       
Title:   President & CEO      CHRP:  COWEN HEALTHCARE ROYALTY PARTNERS, L.P.
      By  Cowen Healthcare Royalty GP, LLC         Its General Partner         
            By:   /s/ Todd C. Davis         Name:   Todd C. Davis       
Title:      

SIGNATURE PAGE TO
REVENUE INTEREST FINANCING AND
WARRANT PURCHASE AGREEMENT

 